CONFORMED SIGNATURE VERSION

PENN VIRGINIA RESOURCE PARTNERS, L.P.

6,500,000 Common Units
Representing Limited Partner Interests

UNDERWRITING AGREEMENT



Lehman Brothers Inc. October 24, 2001

UBS Warburg LLC
Banc of America Securities LLC
Dain Rauscher Incorporated
First Union Securities, Inc.
c/o Lehman Brothers Inc.
101 Hudson Street
Jersey City, New Jersey 07302


Dear Sirs:

Penn Virginia Resource Partners, L.P., a Delaware limited partnership (the
"Partnership"), proposes to issue and sell to the several Underwriters named in
Schedule 1 hereto (the "Underwriters") 6,500,000 Common Units (the "Firm
Units"), each representing a limited partner interest in the Partnership (the
"Common Units"). In addition, the Partnership proposes to grant to the
Underwriters an option to purchase up to an additional 975,000 Common Units, on
the terms and for the purposes set forth in Section 2 (the "Option Units"). The
Firm Units and the Option Units, if purchased, are hereinafter collectively
called the "Units." Capitalized terms used but not defined herein shall have the
same meanings given them in the Partnership Agreement or the Prospectus (each as
defined herein).

It is understood and agreed to by all parties that the Partnership was formed to
acquire substantially all of the assets, liabilities and operations of the coal
business (the "Penn Virginia Coal Business") held by various subsidiaries of
Penn Virginia Corporation, a Virginia corporation ("Penn Virginia"), and,
thereafter, to manage such acquired coal properties and related assets. Pursuant
to the transactions described below, as of the date hereof (i) Penn Virginia
Holding Corp., a Delaware corporation ("PV Holding"), is a wholly owned direct
subsidiary of Penn Virginia; (ii) each of Penn Virginia Resource Holdings Corp.,
a Delaware corporation ("Resource Holdings"), and Penn Virginia Oil & Gas
Corporation, a Virginia corporation ("Penn Virginia Oil & Gas"), is a wholly
owned direct subsidiary of PV Holding; (iii) each of Penn Virginia Resource GP
Corp., a Delaware corporation ("GP Corp."), Penn Virginia Resource LP Corp., a
Delaware corporation ("LP Corp."), Powell River Rail Corporation, a Virginia
corporation ("Powell"), and Kanawha Rail Corp., a Virginia corporation ("KRC"),
is a wholly owned direct subsidiary of Resource Holdings; (iv) Penn Virginia
Resource GP, LLC, a Delaware limited liability company and a wholly owned direct
subsidiary of GP Corp. (the "General Partner"), is the general partner of the
Partnership; (v) Penn Virginia Operating Co., LLC, a Delaware limited liability
company (the "Operating Company"), is a wholly owned direct subsidiary of the
Partnership; and (vi) each of PVR Concord LLC, a Delaware limited liability
company ("Concord LLC"), PVR Lexington LLC, a Delaware limited liability company
("Lexington LLC"), PVR Savannah LLC, a Delaware limited liability company
("Savannah LLC"), K Rail LLC, a Delaware limited liability company ("K Rail
LLC"), Loadout LLC, a Delaware limited liability company ("Loadout LLC"), and
Wise LLC, a Delaware limited liability company ("Wise LLC"), is a wholly owned
direct subsidiary of the Operating Company (collectively, prior to the First
Delivery Date, the "Operating Subsidiaries"; on and after the First Delivery
Date, each of Loadout LLC, Wise LLC and K Rail LLC, together shall constitute
the "Operating Subsidiaries"). The General Partner, the Partnership, the
Operating Company and the Operating Subsidiaries are collectively referred to
herein as the "Partnership Entities."

Prior to the date hereof, the following transactions occurred pursuant to that
certain Contribution, Conveyance and Assumption Agreement dated effective as of
September 14, 2001 (the "Prior Contribution Agreement"):

PV Holding contributed all of the common stock of Penn Virginia Coal Company, a
Virginia corporation ("Penn Virginia Coal"), to Resource Holdings as a capital
contribution;

Each of Penn Virginia Coal, Wise Environmental Technologies, Inc., a Virginia
corporation, and Paragon Coal Corporation, a Virginia corporation, merged with
and into the Operating Company, Wise LLC and Loadout LLC, respectively;

KRC conveyed certain assets to K Rail LLC as a capital contribution;

Each of Concord Land Company, a Virginia corporation, Lexington Land Company, a
Virginia corporation, and Savannah Land Company, a Virginia corporation,
respectively, converted into Concord LLC, Lexington LLC and Savannah LLC,
respectively;

The Operating Company distributed to Resource Holdings certain oil and gas
interests (the "Oil and Gas Interests"), all of the common stock of Powell and
all of the common stock of KRC;

Resource Holdings distributed the Oil and Gas Interests to PV Holding as a
dividend and PV Holding, in turn, contributed the Oil and Gas Interests to Penn
Virginia Oil & Gas as a capital contribution;

Resource Holdings contributed a portion of its membership interest in the
Operating Company to the General Partner and LP Corp., the sum of these portions
equaling 100% of the membership interest in the Operating Company;

Resource Holdings contributed its membership interest in the General Partner to
GP Corp. as a capital contribution;

(i) the General Partner contributed its interest in the Operating Company to the
Partnership in exchange for a continuation of its 2% general partner interest in
the Partnership, and (ii) LP Corp. contributed its interest in the Operating
Company to the Partnership in exchange for its 97.5% limited partner interest in
the Partnership; and

KRC contributed its interest in K Rail LLC to the Partnership in exchange for a
0.50% limited partner interest in the Partnership and, in turn, the Partnership
contributed such interest in K Rail LLC to the Operating Company as a capital
contribution.

On or concurrently with the First Delivery Date, the following transactions will
occur:

Each of Loadout LLC, Concord LLC, Lexington LLC, Wise LLC and Savannah LLC will
distribute to the Operating Company (i) certain accounts receivable due from
affiliates and (ii) certain other assets not intended to ultimately constitute
assets of the Partnership and its subsidiaries; and the Operating Company, in
turn, will distribute to the Partnership which, in turn, will distribute to KRC,
the General Partner and LP Corp. certain assets listed in the Closing
Contribution, Conveyance and Assumption Agreement, dated as of October 30, 2001,
by and among Penn Virginia, the Partnership, the Operating Company, the General
Partner and certain other parties (the "Contribution Agreement");

Certain intercompany debt of the Operating Company and the Operating
Subsidiaries owed to affiliates of Penn Virginia will be cancelled;

The limited partner interests in the Partnership owned by LP Corp. will be
converted into 1,139,411 Common Units, 7,580,235 Subordinated Units representing
limited partner interests (the "Subordinated Units") and a special interest and
the limited partner interests in the Partnership owned by KRC will be converted
into 10,469 Common Units, 69,645 Subordinated Units and a special interest;

The General Partner will receive a special interest and the Incentive
Distribution Rights (the "Incentive Distribution Rights") as defined in the
Partnership Agreement (defined below);

The public offering of the Firm Units contemplated hereby will be consummated;

The Partnership will use the net proceeds of the public offering to purchase
U.S. Treasury Securities in the amount of $24.3 million (the "U.S. Treasury
Securities") and will contribute the balance of the net proceeds of the public
offering and the U.S. Treasury Securities to the Operating Company;

The Operating Company will enter into a Credit Agreement (the "Credit
Agreement") with PNC Bank, National Association, as Administrative Agent, and
PNC Capital Markets, Inc., as Arranger, and borrow $24.3 million thereunder;

The Operating Company will distribute $7.2 million to the Partnership;

The Partnership will redeem the special interests in the Partnership held by the
General Partner, LP Corp. and KRC for an aggregate sum of $7.2 million;

The Operating Company will repay $115.6 million of indebtedness owed to Penn
Virginia and its affiliates; and

The Operating Company will contribute $115.6 million to the Operating
Subsidiaries, which will use such funds to repay indebtedness owed to Penn
Virginia and its affiliates.

The transactions described above in clauses (a)-(j) are referred to as the
"Prior Transactions" and the transactions described in clauses (k)-(u) are
referred to as the "Subsequent Transactions," which, together with the Prior
Transactions, are referred to as the "Transactions." In connection with the
Prior Transactions, the parties to the Prior Transactions entered into various
bills of sale, assignments, conveyances, contribution agreements and related
documents (collectively, the "Prior Conveyances"). In connection with the
Subsequent Transactions, the parties to the Subsequent Transactions entered into
various bills of sale, assignments, conveyances, contribution agreements and
related documents (the "Subsequent Conveyances" and, together with the Prior
Conveyances, the "Conveyances"). The mergers described in clause (b) above are
referred to herein as the "Mergers" and the conversions from corporations to
limited liability companies described in clause (d) above are referred to herein
as the "Conversions." In connection with the consummation of the Mergers and the
Conversions, the subsidiaries of the Operating Company and certain of their
predecessors entered into, as applicable, merger agreements, limited liability
company agreements, and certificates and articles of merger and articles of
conversion (the "Merger and Conversion Documents"). The Merger and Conversion
Documents, the Conveyances, the Prior Contribution Agreement and the
Contribution Agreement are collectively referred to herein as the "Merger and
Contribution Agreements." Penn Virginia, PV Holding, Resource Holdings, Penn
Virginia Oil & Gas, KRC, LP Corp., GP Corp., Powell, the General Partner, the
Partnership, the Operating Company and the Operating Subsidiaries, collectively
constitute the "Penn Virginia Entities."

This is to confirm the agreement among Penn Virginia, the General Partner, the
Partnership and the Operating Company (collectively, the "Penn Virginia
Parties") and the Underwriters concerning the purchase of the Firm Units and the
Option Units from the Partnership by the Underwriters.

Representations, Warranties and Agreements of the Penn Virginia Parties

. Each of the Penn Virginia Parties, jointly and severally, represents and
warrants to, and agrees with, each Underwriter that:



Definitions

. A registration statement on Form S-1 (File No. 333-65442) with respect to the
Units (i) has been prepared by the Partnership in conformity with the
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
and the rules and regulations (the "Rules and Regulations") of the Securities
and Exchange Commission (the "Commission") thereunder, (ii) has been filed with
the Commission under the Securities Act and (iii) has become effective under the
Securities Act. Copies of such registration statement and each of the amendments
thereto have been delivered by the Partnership to you as the representatives
(the "Representatives") of the Underwriters. For purposes of this Agreement,
"Effective Time" means the date and the time as of which such registration
statement, or the most recent post-effective amendment thereto, if any, was
declared effective by the Commission; "Effective Date" means the date of the
Effective Time; "Preliminary Prospectus" means each prospectus included in such
registration statement, or amendments thereof, before it became effective under
the Securities Act and any prospectus filed with the Commission by the
Partnership with the consent of the Representatives pursuant to Rule 424(a) of
the Rules and Regulations; "Registration Statement" means such registration
statement, as amended at the Effective Time, including all information contained
in the final prospectus filed with the Commission pursuant to Rule 424(b) of the
Rules and Regulations ("Rule 424(b)") and deemed to be a part thereof as of the
Effective Time pursuant to paragraph (b) of Rule 430A of the Rules and
Regulations; and "Prospectus" means the final prospectus in the form first used
to confirm sales of Units. The Commission has not issued any order preventing or
suspending the use of any Preliminary Prospectus. If an abbreviated registration
statement is prepared and filed with the Commission in accordance with Rule
462(b) or Rule 462(d) under the Securities Act, the term "Registration
Statement" as used in this Agreement includes such abbreviated registration
statement.



No Material Misstatements or Omissions

. The Registration Statement conforms, and any further amendments or supplements
to the Registration Statement will, when they become effective, conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and do not and will not, as of the applicable effective date contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any supplement or amendment thereto when filed with the
Commission under Rule 424(b) will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations, and do not or
will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Each of the statements
made by the Partnership in such documents within the coverage of Rule 175(b) of
the Rules and Regulations under the Securities Act, including (but not limited
to) any statements with respect to future available cash or future cash
distributions of the Partnership or the anticipated ratio of taxable income to
distributions, was made or will be made with a reasonable basis and in good
faith. Notwithstanding the foregoing, no representation or warranty is made as
to information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon and in conformity with written information furnished
to the Partnership through the Representatives by or on behalf of any
Underwriter specifically for inclusion therein.



Formation and Qualification of Partnership

. The Partnership has been duly formed and is validly existing in good standing
as a limited partnership under the Delaware Revised Uniform Limited Partnership
Act (the "Delaware LP Act") with full partnership power and authority to own or
lease its properties to be owned or leased at each Delivery Date (as defined in
Section 4 hereof), to assume the liabilities being assumed by it pursuant to the
Merger and Contribution Agreements and to conduct its business to be conducted
at each Delivery Date, in each case in all material respects as described in the
Registration Statement and the Prospectus. The Partnership is, or at each
Delivery Date will be, duly registered or qualified as a foreign limited
partnership for the transaction of business under the laws of each jurisdiction
in which the character of the business conducted by it or the nature or location
of the properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a material adverse effect on the condition (financial or otherwise), business,
prospects, assets or results of operations of the Partnership Entities taken as
a whole (a "Material Adverse Effect"), or (ii) subject the limited partners of
the Partnership to any material liability or disability.



Formation and Qualification of Operating Company and Operating Subsidiaries

. The Operating Company and each of the Operating Subsidiaries has been duly
formed and is validly existing in good standing as a limited liability company
under the Delaware Limited Liability Company Act (the "Delaware LLC Act") with
full limited liability company power and authority to own or lease its
properties to be owned or leased at each Delivery Date, to assume the
liabilities being assumed by it pursuant to the Merger and Contribution
Agreements and to conduct its business to be conducted at each Delivery Date, in
each case in all material respects as described in the Registration Statement
and the Prospectus. The Operating Company and each of the Operating Subsidiaries
is, or at each Delivery Date will be, duly registered or qualified as a foreign
limited liability company for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not (i) have a Material Adverse Effect or (ii) subject the
limited partners of the Partnership to any material liability or disability.



Formation and Qualification of General Partner

. The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware LLC Act with full
limited liability company power and authority to own or lease its properties to
be owned or leased at each Delivery Date, to assume the liabilities being
assumed by it pursuant to the Merger and Contribution Agreements, to conduct its
business to be conducted at each Delivery Date and to act as general partner of
the Partnership, in all material respects as described in the Registration
Statement and the Prospectus. The General Partner is, or at each Delivery Date
will be, duly registered or qualified as a foreign limited liability company for
the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not (i) have
a Material Adverse Effect or (ii) subject the limited partners of the
Partnership to any material liability or disability.



Existence and Good Standing of Penn Virginia, Penn Virginia Oil & Gas and KRC

. Each of Penn Virginia, Penn Virginia Oil & Gas and KRC is a corporation duly
incorporated and validly existing in good standing under the laws of the State
of Virginia with full corporate power and authority to own and lease its
properties to be owned or leased at each Delivery Date, to assume the
liabilities being assumed by it pursuant to the Merger and Contribution
Agreements and to conduct its business to be conducted at each Delivery Date, in
each case in all material respects.



Existence and Good Standing of PV Holding, Resource Holdings, GP Corp. and LP
Corp

. Each of PV Holding, Resource Holdings, GP Corp. and LP Corp. has been duly
incorporated and is validly existing in good standing as a corporation under the
Delaware General Corporation Law (the "DGCL") with full corporate power and
authority to own or lease its properties to be owned or leased at each Delivery
Date, to assume the liabilities being assumed by it pursuant to the Merger and
Contribution Agreements and to conduct its business to be conducted at each
Delivery Date, in each case in all material respects.



Ownership of General Partner Interests

. At each Delivery Date the General Partner will be the sole general partner of
the Partnership with a 2.0% general partner interest in the Partnership; such
general partner interest will be duly authorized and validly issued in
accordance with the partnership agreement of the Partnership (as the same may be
amended and restated at or prior to each Delivery Date, the "Partnership
Agreement"); and the General Partner will own such general partner interest free
and clear of all liens, encumbrances, security interests, equities, charges or
claims.



Ownership of the Incentive Distribution Rights

. At each Delivery Date the General Partner will own all of the Incentive
Distribution Rights, and such Incentive Distribution Rights will be duly
authorized and validly issued in accordance with the Partnership Agreement, and
will be fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in the Prospectus under the caption "The Partnership Agreement-Limited
Liability"); and the General Partner will own the Incentive Distribution Rights
free and clear of all liens, encumbrances (except restrictions on
transferability as described in the Prospectus), security interests, equities,
charges or claims.



Ownership of the Sponsor Units

. Assuming no exercise of the Underwriters' over-allotment option, at the First
Delivery Date, LP Corp. will own 1,139,411 Common Units and 7,580,235
Subordinated Units; and KRC will own 10,469 Common Units and 69,645 Subordinated
Units (all such Common and Subordinated Units owned by LP Corp. and KRC being
collectively referred to herein as the "Sponsor Units"); all of such Sponsor
Units and the limited partner interests represented thereby will be duly
authorized and validly issued in accordance with the Partnership Agreement, and
will be fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in the Prospectus under the caption "The Partnership Agreement-Limited
Liability"); and LP Corp. and KRC will own the Sponsor Units free and clear of
all liens, encumbrances, security interests, equities, charges or claims.



Valid Issuance of Firm Units

. At the First Delivery Date, there will be issued to the Underwriters the Firm
Units (assuming no purchase by the Underwriters of Option Units); at the First
Delivery Date or the Second Delivery Date, as the case may be, the Firm Units or
the Option Units, as the case may be, and the limited partner interests
represented thereby will be duly authorized by the Partnership Agreement and,
when issued and delivered to the Underwriters against payment therefor in
accordance with the terms hereof, will be validly issued, fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in the Prospectus
under the caption "The Partnership Agreement-Limited Liability"); and other than
the Sponsor Units and the Incentive Distribution Rights, the Units will be the
only limited partner interests of the Partnership issued and outstanding at each
Delivery Date.



Ownership of Operating Company

. At each Delivery Date, the Partnership will own a 100% membership interest in
the Operating Company; such membership interest will have been duly authorized
and validly issued in accordance with the limited liability company agreement of
the Operating Company (as the same may be amended and restated at or prior to
each Delivery Date, the "Operating Company Agreement") and will be fully paid
(to the extent required under the Operating Company Agreement) and nonassessable
(except as such nonassessability may be affected by Section 18-607 of the
Delaware LLC Act); and the Partnership will own such membership interest free
and clear of all liens, encumbrances, security interests, equities, charges or
claims.



Ownership of Operating Subsidiaries

. At each Delivery Date, the Operating Company will own a 100% membership
interest in each Operating Subsidiary; such membership interests will have been
duly authorized and validly issued in accordance with the respective limited
liability company agreement of each Operating Subsidiary (together, as the same
may be amended and restated at or prior to each Delivery Date, the "Operating
Subsidiary LLC Agreements") and will be fully paid (to the extent required under
the Operating Subsidiary LLC Agreements) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
other than as set forth in the Prospectus, the Operating Company will own such
membership interests free and clear of all liens, encumbrances, security
interests, equities, charges or claims.



Ownership of General Partner

. At each Delivery Date, GP Corp. will own a 100% membership interest in the
General Partner; such membership interest will be duly authorized and validly
issued in accordance with the limited liability company agreement of the General
Partner (as the same may be amended and restated at or prior to each Delivery
Date, the "General Partner LLC Agreement") and will be fully paid (to the extent
required under the General Partner LLC Agreement) and nonassessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware LLC
Act); and GP Corp. will own such membership interest free and clear of all
liens, encumbrances, security interests, equities, charges or claims.



Ownership of KRC, LP Corp. and GP Corp

. At each Delivery Date, Resource Holdings will own 100% of the issued and
outstanding common stock of each of KRC, LP Corp. and GP Corp.; such stock will
be duly authorized and validly issued and will be fully paid and nonassessable;
and Resource Holdings will own such stock free and clear of all liens,
encumbrances, security interests, equities, charges or claims.



Ownership of Resource Holdings

. At each Delivery Date, PV Holding will own 100% of the issued and outstanding
common stock of Resource Holdings; such stock will be duly authorized and
validly issued and will be fully paid and nonassessable; and PV Holding will own
such stock free and clear of all liens, encumbrances, security interests,
equities, charges or claims.



Ownership of PV Holding

. At each Delivery Date, Penn Virginia will own 100% of the issued and
outstanding stock of PV Holding; such stock will be duly authorized and validly
issued and will be fully paid and nonassessable; and Penn Virginia will own such
stock free and clear of all liens, encumbrances, security interests, equities,
charges or claims.



No Other Subsidiaries

. Other than the Partnership's ownership of a 100% membership interest in the
Operating Company, the Operating Company's ownership of a 100% membership
interest in each of the Operating Subsidiaries and the U.S. Treasury Securities,
neither the Partnership nor the Operating Company own, and at the First Delivery
Date and the Second Delivery date, neither will own, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity. Other than its
ownership of its partnership interests in the Partnership, the General Partner
does not own, and at the First Delivery Date and Second Delivery Date will not
own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.



No Preemptive Rights, Registration Rights or Options.

Except as described in the Prospectus, there are no preemptive rights or other
rights to subscribe for or to purchase, nor any restriction upon the voting or
transfer of, (i) any limited partner interests in the Partnership or (ii) any
membership interests in the General Partner, the Operating Company or any
Operating Subsidiary, in each case pursuant to the organizational documents or
any agreement or other instrument to which the General Partner, the Partnership,
the Operating Company or any Operating Subsidiary is a party or by which any of
them may be bound. Neither the filing of the Registration Statement nor the
offering or sale of the Units as contemplated by this Agreement gives rise to
any rights for or relating to the registration of any Units or other securities
of the Partnership or any of its subsidiaries, other than as provided in the
Partnership Agreement or as have been waived. Except as described in the
Prospectus, there are no outstanding options or warrants to purchase (i) any
Common Units, Subordinated Units or other partnership interests in the
Partnership or (ii) any membership interests in the Operating Company, the
General Partner or any Operating Subsidiary. The Partnership has all requisite
power and authority to issue, sell and deliver (i) the Units, in accordance with
and upon the terms and conditions set forth in this Agreement, the Partnership
Agreement, the Registration Statement and Prospectus, and (ii) the Subordinated
Units and the Incentive Distribution Rights, in accordance with the terms and
conditions set forth in the Partnership Agreement and the Merger and
Contribution Agreements. At each Delivery Date, all corporate, partnership and
limited liability company action, as the case may be, required to be taken by
the Penn Virginia Entities or any of their stockholders, partners or members for
the authorization, issuance, sale and delivery of the Units, the Subordinated
Units and the Incentive Distribution Rights, the execution and delivery of the
Operative Agreements (as defined in Section 1(v)) and the consummation of the
transactions (including the Transactions) contemplated by this Agreement and the
Operative Agreements (as herein defined) shall have been validly taken.



Enforceability of Agreement

. This Agreement has been duly authorized and validly executed and delivered by
each of the Penn Virginia Parties, and constitutes the valid and legally binding
agreement of each of the Penn Virginia Parties, enforceable against each of the
Penn Virginia Parties in accordance with its terms, provided that the
enforceability hereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors' rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
provided, further, that the indemnity and contribution provisions hereunder may
be limited by federal or state securities laws.



Conformity to Description of Units and Incentive Distribution Rights

. The Units, when issued and delivered against payment therefor as provided
herein, and the Subordinated Units and the Incentive Distribution Rights, when
issued and delivered in accordance with the terms of the Partnership Agreement,
will conform in all material respects to the descriptions thereof contained in
the Prospectus.



Enforceability of Other Agreements

. At or before the First Delivery Date:



the Partnership Agreement will have been duly authorized, executed and delivered
by the General Partner and PV Holding as the "Organizational Limited Partner,"
and will be a valid and legally binding agreement of the General Partner and the
Organizational Limited Partner, enforceable against the General Partner and the
Organizational Limited Partner in accordance with its terms;

the Operating Company Agreement will have been duly authorized, executed and
delivered by the Partnership and will be a valid and legally binding agreement
of the Partnership, enforceable against the Partnership in accordance with its
terms;

the Operating Subsidiary LLC Agreements will have been duly authorized, executed
and delivered by the Operating Company and will be valid and legally binding
agreements of the Operating Company enforceable against the Operating Company in
accordance with their terms;

the Credit Agreement will have been duly authorized, executed and delivered by
the Operating Company and the lenders party thereto and will be a valid and
legally binding agreement of the Operating Company enforceable against the
Operating Company in accordance with its terms;

each of the Merger and Contribution Agreements will have been duly authorized,
executed and delivered by the parties thereto and will be a valid and legally
binding agreement of each of them enforceable against each of them in accordance
with its terms;

An omnibus agreement (the "Omnibus Agreement") will have been duly authorized,
executed and delivered by each of Penn Virginia, the General Partner, the
Partnership and the Operating Company, and will be a valid and legally binding
agreement of each of them enforceable against each of them in accordance with
its terms;

provided that, with respect to each agreement described in this Section 1(v),
the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors' rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and provided further, that the indemnity, contribution and exoneration
provisions contained in any of such agreements may be limited by applicable laws
and public policy. The Partnership Agreement, the Operating Company Agreement,
the Operating Subsidiary LLC Agreements, the Credit Agreement, the Merger and
Contribution Agreements and the Omnibus Agreement are herein collectively
referred to as the "Operative Agreements."

Effective Date of Mergers and Conversions

. The Mergers became effective under the Code of Virginia and the Delaware LLC
Act on September 14, 2001 and the Conversions became effective under the DGCL
and the Delaware LLC Act on September 14, 2001.



Sufficiency of Transferred Assets Under Prior Conveyances

. The Prior Conveyances were legally sufficient to transfer or convey to the
Operating Company and the Operating Subsidiaries all properties not already held
by them that are, individually or in the aggregate, required to enable the
Operating Company and the Operating Subsidiaries to conduct their operations (in
all material respects as contemplated by the Prospectus), subject to the
conditions, reservations and limitations contained in the Merger and
Contribution Agreements and those set forth in the Prospectus. The Operating
Company and the Operating Subsidiaries, upon execution and delivery of the Prior
Conveyances, succeeded or will succeed in all material respects to the business,
assets, properties, liabilities and operations of the Penn Virginia Coal
Business as reflected by the pro forma financial statements of the Partnership,
except as disclosed in the Prospectus and the Merger and Contribution
Agreements.



No Conflicts

. None of the offering, issuance and sale by the Partnership of the Units, the
execution, delivery and performance of this Agreement or the Operative
Agreements by the Penn Virginia Entities which are parties hereto or thereto, or
the consummation of the transactions contemplated hereby and thereby (including
the Transactions) (i) conflicted, conflicts or will conflict with or
constituted, constitutes or will constitute a violation of the agreement of
limited partnership, limited liability company agreement, certificate or
articles of incorporation or bylaws or other organizational documents of any of
the Penn Virginia Entities, (ii) conflicted, conflicts or will conflict with or
constituted, constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the Penn
Virginia Entities is a party or by which any of them or any of their respective
properties may be bound, (iii) violated, violates or will violate any statute,
law or regulation or any order, judgment, decree or injunction of any court or
governmental agency or body directed to any of the Penn Virginia Entities or any
of their properties in a proceeding to which any of them or their property is or
was a party, or (iv) resulted, results or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the Penn Virginia Entities (other than liens created pursuant to the Credit
Agreement), which conflicts, breaches, violations, defaults or liens, in the
case of clauses (ii), (iii) or (iv), would, individually or in the aggregate,
have a Material Adverse Effect.



No Consents

. No permit, consent, approval, authorization, order, registration, filing or
qualification ("consent") of or with any court, governmental agency or body
having jurisdiction over the Penn Virginia Entities or any of their respective
properties is required in connection with the offering, issuance and sale by the
Partnership of the Units, the execution, delivery and performance of this
Agreement and the Operative Agreements by the Penn Virginia Entities party
thereto, or the consummation by the Penn Virginia Entities of the transactions
contemplated by this Agreement or the Operative Agreements (including the
Transactions), except (i) for such consents required under the Securities Act,
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and state
securities or "Blue Sky" laws, (ii) for such consents that have been, or prior
to each Delivery Date will be, obtained, (iii) for such consents which, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect, (iv) for such consents which are (A) of a routine or administrative
nature, (B) are not customarily obtained or made prior to the consummations of
transactions such as those contemplated by this Agreement and the Operative
Agreements and (C) are expected in the reasonable judgment of the General
Partner to be obtained in the ordinary course of business subsequent to the
consummation of the Transactions, and (v) as disclosed in the Prospectus.



No Default

. None of the Penn Virginia Entities is (i) in violation of its certificate or
agreement of limited partnership, limited liability company agreement,
certificate or articles of incorporation or bylaws or other organizational
documents, (ii) in violation of any law, statute, ordinance, administrative or
governmental rule or regulation applicable to it or of any order, judgment,
decree or injunction of any court or governmental agency or body having
jurisdiction over it, or (iii) in breach, default (or an event which, with
notice or lapse of time or both, would constitute such a default) or violation
in the performance of any obligation, agreement or condition contained in any
bond, debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which it is a party or by which it or
any of its properties may be bound, which breach, default or violation, in the
case of clause (ii) or (iii), would, if continued, have a Material Adverse
Effect, or could materially impair the ability of any of the Penn Virginia
Entities to perform their obligations under this Agreement or the Operative
Agreements. To the knowledge of the Penn Virginia Parties, no third party to any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which any of the Penn Virginia Entities is a party or by which any
of them are bound or to which any of their properties are subject, is in default
under any such agreement, which breach, default or violation would, if
continued, have a Material Adverse Effect.



Independent Public Accountants

. The accountants, Arthur Andersen LLP, who have certified or shall certify the
audited financial statements included in the Registration Statement, any
Preliminary Prospectus and the Prospectus (or any amendment or supplement
thereto) are independent public accountants with respect to the Partnership and
the General Partner as required by the Securities Act and the Rules and
Regulations.



Financial Statements

. At June 30, 2001, the Partnership would have had, on the consolidated pro
forma basis indicated in the Prospectus (and any amendment or supplement
thereto), a capitalization as set forth therein. The historical combined
financial statements (including the related notes and supporting schedules) of
the Penn Virginia Coal Business included in the Registration Statement, the
Preliminary Prospectus dated October 16, 2001 and the Prospectus (and any
amendment or supplement thereto) present fairly in all material respects the
financial position, results of operations and cash flows of the entities
purported to be shown thereby on the basis stated therein at the respective
dates or for the respective periods which have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved, except to the extent disclosed therein. The selected
historical and pro forma financial information set forth in the Registration
Statement, the Preliminary Prospectus dated October 16, 2001 and the Prospectus
(and any amendment or supplement thereto) under the caption "Selected Historical
and Pro Forma Financial and Operating Data" is accurately presented in all
material respects and prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements and pro forma financial
statements from which it has been derived. The pro forma financial statements of
the Partnership included in the Registration Statement, the Preliminary
Prospectus dated October 16, 2001 and the Prospectus (and any amendment or
supplement thereto) have been prepared in all material respects in accordance
with the applicable accounting requirements of Article 11 of Regulation S-X of
the Commission; the assumptions used in the preparation of such pro forma
financial statements are, in the opinion of the management of the Penn Virginia
Parties, reasonable; and the pro forma adjustments reflected in such pro forma
financial statements have been properly applied to the historical amounts in
compilation of such pro forma financial statements.



No Material Adverse Change

. None of the Partnership Entities has sustained since the date of the latest
audited financial statements included in the Registration Statement and the
Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, investigation, order or
decree, otherwise than as set forth or contemplated in the Registration
Statement and the Prospectus. Except as disclosed in the Registration Statement
and the Prospectus (or any amendment or supplement thereto), subsequent to the
respective dates as of which such information is given in the Registration
Statement and the Prospectus (or any amendment or supplement thereto), (i) none
of the Penn Virginia Parties has incurred any liability or obligation, indirect,
direct or contingent, or entered into any transactions, not in the ordinary
course of business, that, singly or in the aggregate, is material to the
Partnership Entities, taken as a whole, (ii) there has not been any material
change in the capitalization, or material increase in the short-term debt or
long-term debt, of the Partnership Entities and (iii) there has not been any
material adverse change, or any development involving or which may reasonably be
expected to involve, singly or in the aggregate, a prospective material adverse
change in or affecting the general affairs, condition (financial or other),
business, prospects, assets or results of operations of the Partnership
Entities, taken as a whole.



Legal Proceedings

. There are no legal or governmental proceedings pending or, to the knowledge of
the Penn Virginia Parties, threatened, against any of the Penn Virginia
Entities, or to which any of the Penn Virginia Entities is a party, or to which
any of their respective properties is subject, that are required to be described
in the Registration Statement or the Prospectus but are not described as
required, and there are no agreements, contracts, indentures, leases or other
instruments that are required to be described in the Registration Statement or
the Prospectus or to be filed as an exhibit to the Registration Statement that
are not described or filed as required by the Securities Act.



No Distribution of Other Offering Materials

. None of the Penn Virginia Parties has distributed and, prior to the later to
occur of (i) the First Delivery Date and (ii) completion of the distribution of
the Units, will not distribute, any prospectus (as defined under the Securities
Act) in connection with the offering and sale of the Units other than the
Registration Statement, any Preliminary Prospectus, the Prospectus or other
materials, if any, permitted by the Securities Act, including Rule 134 of the
Rules and Regulations.



Title to Properties

. The Operating Company and the Operating Subsidiaries have good and
indefeasible title to all real property and good title to all personal property
described in the Prospectus to be owned by the Operating Company and the
Operating Subsidiaries, free and clear of all liens, claims, security interests
or other encumbrances except (i) as described in the Prospectus or (ii) such as
do not materially interfere with the use of such properties taken as a whole as
they have been used in the past and are proposed to be used in the future as
described in the Prospectus, provided that, with respect to any real property
and buildings held under lease by the Operating Company and the Operating
Subsidiaries, such real property and buildings are held under valid and
subsisting and enforceable leases with such exceptions as do not materially
interfere with the use of such properties taken as a whole as they have been
used in the past and are proposed to be used in the future as described in the
Prospectus.



Rights-of-Way

. Each of the Partnership Entities has, or at each Delivery Date will have, such
consents, easements, rights-of-way or licenses from any person ("rights-of-way")
as are necessary to conduct its business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the Prospectus
and except for such rights-of-way that, if not obtained, would not have,
individually or in the aggregate, a material adverse effect upon the ability of
the Partnership Entities, taken as a whole, to conduct their businesses in all
material respects as currently conducted and as contemplated by the Prospectus
to be conducted; each of the Partnership Entities has, or at each Delivery Date
will have, fulfilled and performed all its material obligations with respect to
such rights-of-way and no event has occurred that allows, or after notice or
lapse of time would allow, revocation or termination thereof or would result in
any impairment of the rights of the holder of any such rights-of-way, except for
such revocations, terminations and impairments that would not have a material
adverse effect upon the ability of the Partnership Entities, taken as a whole,
to conduct their businesses in all material respects as currently conducted and
as contemplated by the Prospectus to be conducted, subject in each case to such
qualification as may be set forth in the Prospectus; and, except as described in
the Prospectus, none of such rights-of-way contains any restriction that is
materially burdensome to the Partnership Entities, taken as a whole.



Permits

. Each of the Partnership Entities has, or at each Delivery Date will have, such
permits, consents, licenses, franchises, certificates and authorizations of
governmental or regulatory authorities ("permits") as are necessary to own or
lease its properties and to conduct its business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the Prospectus
and except for such permits that, if not obtained, would not have, individually
or in the aggregate, a Material Adverse Effect; each of the Partnership Entities
has, or at each Delivery Date will have, fulfilled and performed all its
material obligations with respect to such permits and no event has occurred that
would prevent the permits from being renewed or reissued or which allows, or
after notice or lapse of time would allow, revocation or termination thereof or
results or would result in any impairment of the rights of the holder of any
such permit, except for such non-renewals, non-issues, revocations, terminations
and impairments that would not, individually or in the aggregate, have a
Material Adverse Effect.



Books and Records

. The Partnership (i) makes and keeps books, records and accounts that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of assets and (ii) maintains systems of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management's general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management's general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.



Tax Returns

. Each of the Penn Virginia Parties has filed (or has obtained extensions with
respect to) all material federal, state and foreign income and franchise tax
returns required to be filed through the date hereof, which returns are complete
and correct in all material respects, and has timely paid all taxes shown to be
due pursuant to such returns, other than those (i) that are being contested in
good faith and for which adequate reserves have been established in accordance
with generally accepted accounting principles or (ii) which, if not paid, would
not reasonably be likely to result in a Material Adverse Effect.



Investment Company/Public Utility Holding Company

. None of the Partnership Entities is now, and after sale of the Units to be
sold by the Partnership hereunder and application of the net proceeds from such
sale as described in the Prospectus under the caption "Use of Proceeds" will be,
(i) an "investment company" or a company "controlled by" an "investment company"
within the meaning of the Investment Company Act of 1940, as amended, or (ii) a
"public utility company," "holding company" or a "subsidiary company" of a
"holding company" or an "affiliate" thereof, under the Public Utility Holding
Company Act of 1935, as amended.



Environmental Compliance

. The Partnership Entities (i) are in compliance with any and all applicable
federal, state and local laws and regulations relating to the protection of
human health and safety and the environment or imposing liability or standards
of conduct concerning any Hazardous Materials (as defined below) ("Environmental
Laws"), (ii) have received all permits required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) are in
compliance with all terms and conditions of any such permits and (iv) do not
have any liability in connection with the release into the environment of any
Hazardous Material, except where such noncompliance with Environmental Laws,
failure to receive required permits, failure to comply with the terms and
conditions of such permits or liability would not, individually or in the
aggregate, have a Material Adverse Effect. The term "Hazardous Material" means
(A) any "hazardous substance" as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, (B) any "hazardous
waste" as defined in the Resource Conservation and Recovery Act, as amended, (C)
any petroleum or petroleum product, (D) any polychlorinated biphenyl and (E) any
pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance regulated under or within the meaning of any other
Environmental Law.



No Labor Dispute

. Except as disclosed in the Prospectus, no labor dispute with the employees of
the Penn Virginia Entities that are engaged in the Penn Virginia Coal Business
exists or, to the knowledge of the Penn Virginia Parties, is imminent or
threatened; and except as disclosed in the Prospectus, none of the Penn Virginia
Parties is aware of any existing, imminent or threatened labor disturbance by
the employees of any of its lessees that would, individually or in the
aggregate, be reasonably likely to result in a Material Adverse Effect.



Insurance

. The Partnership Entities maintain insurance covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a manner consistent
with other businesses similarly situated. None of the Partnership Entities has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance; all such insurance is outstanding and duly in force on
the date hereof and will be outstanding and duly in force on each Delivery Date.



Litigation

. Except as described in the Prospectus, there is (i) no action, suit or
proceeding before or by any court, arbitrator or governmental agency, body or
official, domestic or foreign, now pending or, to the knowledge of the Penn
Virginia Parties, threatened, to which any of the Penn Virginia Entities is or
may be a party or to which the business or property of any of the Penn Virginia
Entities is or may be subject, (ii) no statute, rule, regulation or order that
has been enacted, adopted or issued by any governmental agency or that has been
proposed by any governmental agency, and (iii) no injunction, restraining order
or order of any nature issued by a federal or state court or foreign court of
competent jurisdiction to which any of the Penn Virginia Entities is or may be
subject, that, in the case of clauses (i), (ii) and (iii) above, is reasonably
expected to (A) singly or in the aggregate have a Material Adverse Effect, (B)
prevent or result in the suspension of the offering and issuance of the Units,
or (C) in any manner draw into question the validity of this Agreement or any
Operative Agreement.



Private Placement

. The offer, sale and issuance of (i) the Sponsor Units to KRC and LP Corp. and
(ii) the Incentive Distribution Rights to the General Partner pursuant to the
Partnership Agreement are exempt from the registration requirements of the
Securities Act, the Rules and Regulations and the securities laws of any state
having jurisdiction with respect thereto, and none of the Penn Virginia Entities
has taken or will take any action that would cause the loss of such exemption.



NYSE Listing

. The Units have been approved for listing on the New York Stock Exchange
("NYSE"), subject only to official notice of issuance.



Directed Unit Sales

. None of the Directed Units (as defined in Section 5(l) below) distributed in
connection with the Directed Unit Program (as defined in Section 5(l) below)
will be offered or sold outside of the United States.



Purchase of the Units by the Underwriters

. On the basis of the representations and warranties contained in, and subject
to the terms and conditions of, this Agreement, the Partnership agrees to sell
6,500,000 Firm Units to the several Underwriters, and each of the Underwriters,
severally and not jointly, agrees to purchase the number of Firm Units set forth
opposite that Underwriter's name in Schedule 1 hereto. The respective purchase
obligations of the Underwriters with respect to the Firm Units shall be rounded
among the Underwriters to avoid fractional shares, as the Representatives may
determine.



In addition, the Partnership grants to the Underwriters an option to purchase up
to 975,000 Option Units. Such option is granted for the purpose of covering
over-allotments in the sale of Firm Units and is exercisable as provided in
Section 4 hereof. Option Units shall be purchased severally for the account of
the Underwriters in proportion to the number of Firm Units set forth opposite
the names of such Underwriters in Schedule 1 hereto. The respective purchase
obligations of each Underwriter with respect to the Option Units shall be
adjusted by the Representatives so that no Underwriter shall be obligated to
purchase Option Units other than in 100 Unit amounts.

The price of both the Firm Units and any Option Units shall be $19.61 per Unit.

The Partnership shall not be obligated to deliver any of the Units to be
delivered on the First Delivery Date or the Second Delivery Date (as hereinafter
defined), as the case may be, except upon payment for all the Units to be
purchased on such Delivery Date as provided herein.

Offering of Units by the Underwriters

. Upon authorization by the Representatives of the release of the Firm Units,
the several Underwriters propose to offer the Firm Units for sale upon the terms
and conditions set forth in the Prospectus.



Delivery of and Payment for the Units

. Delivery of and payment for the Firm Units shall be made at the offices of
Vinson & Elkins L.L.P. at 10:00 A.M., New York City time, on the fourth full
business day following the date of this Agreement or at such other date or place
as shall be determined by agreement between the Representatives and the
Partnership. This date and time are sometimes referred to as the "First Delivery
Date." On the First Delivery Date, the Partnership shall cause its transfer
agent to deposit as original issue the Firm Units pursuant to the Full Fast
Delivery Program of The Depository Trust Company ("DTC") for the account of each
Underwriter against payment to or upon the order of the Partnership of the
purchase price by wire transfer of immediately available funds. Time shall be of
the essence, and delivery at the time and place specified pursuant to this
Agreement is a further condition of the obligation of each Underwriter
hereunder.



The option granted in Section 2 will expire 30 days after the date of this
Agreement and may be exercised in whole or in part from time to time by written
notice being given to the Partnership by the Representatives. Such notice shall
set forth the aggregate number of Option Units as to which the option is being
exercised, the names in which the Option Units are to be registered, the
denominations in which the Option Units are to be issued and the date and time,
as determined by the Representatives, when the Option Units are to be delivered;
provided, however, that this date and time shall not be earlier than the First
Delivery Date nor earlier than the second business day after the date on which
the option shall have been exercised nor later than the fifth business day after
the date on which the option shall have been exercised. The date and time the
Option Units are delivered are sometimes referred to as the "Second Delivery
Date," and the First Delivery Date and the Second Delivery Date are sometimes
each referred to as a "Delivery Date."

Delivery of and payment for the Option Units shall be made at the place
specified in the first sentence of the first paragraph of this Section 4 (or at
such other place as shall be determined by agreement between the Representatives
and the Partnership) at 10:00 A.M., New York City time, on the Second Delivery
Date. On the Second Delivery Date, the Partnership shall cause its transfer
agent to deposit as original issue the Option Units pursuant to the Full Fast
Delivery Program of the DTC for the account of each Underwriter against payment
to or upon the order of the Partnership of the purchase price by wire transfer
of immediately available funds. Time shall be of the essence, and delivery at
the time and place specified pursuant to this Agreement is a further condition
of the obligation of each Underwriter hereunder.

Further Agreements of the Penn Virginia Parties

. Each of the Penn Virginia Parties, jointly and separately, covenants and
agrees with each Underwriter:



Preparation of Prospectus and Registration Statement.

(i) To prepare the Prospectus in a form approved by the Representatives and to
file such Prospectus pursuant to Rule 424(b) under the Securities Act not later
than Commission's close of business on the second business day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A(a)(3) under the Securities Act; (ii) to make no
further amendment or any supplement to the Registration Statement or to the
Prospectus except as permitted herein; (iii) to advise the Representatives,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus or any amended Prospectus has been filed and to furnish the
Representatives with copies thereof; (iv) to advise the Representatives,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus, of the suspension of the qualification
of the Units for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose or of any request by the
Commission for the amending or supplementing of the Registration Statement or
the Prospectus or for additional information; and (v) in the event of the
issuance of any stop order or of any order preventing or suspending the use of
any Preliminary Prospectus or the Prospectus or suspending any such
qualification, to use promptly its best efforts to obtain its withdrawal.



Signed Copies of Registration Statements.

To furnish promptly to each of the Representatives and to counsel for the
Underwriters a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith.



Copies of Documents to Representatives.

To deliver promptly to the Representatives such number of the following
documents as the Representatives shall reasonably request: (i) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits) and (ii) each Preliminary
Prospectus, the Prospectus and any amended or supplemented Prospectus; and, if
the delivery of a prospectus is required at any time after the Effective Time in
connection with the offering or sale of the Units or any other securities
relating thereto and if at such time any events shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary to amend or supplement the Prospectus
in order to comply with the Securities Act, to notify the Representatives and,
upon their request, to prepare and furnish without charge to each Underwriter
and to any dealer in securities as many copies as the Representatives may from
time to time reasonably request of an amended or supplemented Prospectus which
will correct such statement or omission or effect such compliance.



Filing of Amendment or Supplement.

To file promptly with the Commission any amendment to the Registration Statement
or the Prospectus or any supplement to the Prospectus that may, in the
reasonable judgment of the Partnership or the Representatives, be required by
the Securities Act or requested by the Commission. Prior to filing with the
Commission any amendment to the Registration Statement or supplement to the
Prospectus or any Prospectus pursuant to Rule 424 of the Rules and Regulations,
to furnish a copy thereof to the Representatives and counsel for the
Underwriters and obtain the consent of the Representatives to the filing, which
shall not be unreasonably withheld or delayed.



Reports to Security Holders.

As soon as practicable after the Effective Date, to make generally available to
the Partnership's security holders and to deliver to the Representatives an
earnings statement of the Partnership and its subsidiaries (which need not be
audited) complying with Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Partnership, Rule 158).



Copies of Reports.

For a period of two years following the Effective Date, to furnish or make
available to the Representatives copies of all materials furnished by the
Partnership to its security holders all reports and financial statements
furnished by the Partnership to the principal national securities exchange upon
which the Units may be listed pursuant to requirements of or agreements with
such exchange or to the Commission pursuant to the Exchange Act or any rule or
regulation of the Commission thereunder.



Qualifications.

Promptly from time to time to take such action as the Representatives may
reasonably request to qualify the Units for offering and sale under the
securities laws of such jurisdictions as the Representatives may request and to
comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Units; provided that in no event shall the Partnership or
the General Partner be obligated in connection therewith to qualify as a foreign
limited partnership or as a foreign limited liability company, or to file a
general consent to service of process in any jurisdiction.



Lock-up Period; Lock-up Letters.

For a period of 180 days from the date of this Prospectus, not to, directly or
indirectly, (i) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device which is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Common
Units or securities convertible into, or exchangeable for Common Units (other
than Units issued pursuant to employee benefits plans, qualified unit option
plans or other employee compensation plans existing on the date hereof or
pursuant to currently outstanding options, warrants or rights), or sell or grant
options, rights or warrants with respect to any Common Units or securities
convertible into or exchangeable for Common Units (other than the grant of
options pursuant to option plans existing on the date hereof), or (ii) enter
into any swap or other derivatives transaction that transfers to another, in
whole or in part, any of the economic benefits or rights of ownership of such
Common Units, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Units or other securities, in cash or
otherwise, in each case without the prior written consent of Lehman Brothers
Inc. on behalf of the Underwriters; provided, however, that the foregoing
restrictions do not apply to: (A) the sale of Common Units by the Partnership to
the Underwriters in connection with the public offering contemplated hereby,
(B) Common Units to be issued by the Partnership to non-employee directors as
described in the Prospectus or restricted units, phantom units and options
issued under the Long-Term Incentive Plan of the Partnership, and (C) up to
1,500,000 Common Units to be issued by the Partnership in connection with
acquisitions provided that, (1) such issuance is made pursuant to Section 5.7(b)
of the Partnership Agreement and (2) the recipients of such Common Units agree
in writing to be bound by the foregoing restrictions of this Section 5(h) by
executing a letter or letters substantially in the form of Exhibit D hereto.
Each of LP Corp. and KRC and each executive officer and director of the General
Partner shall furnish to the Representatives, prior to the First Delivery Date,
a letter or letters, substantially in the form of Exhibit D hereto, pursuant to
which each such person shall agree not to, directly or indirectly, (1) offer for
sale, sell, pledge or otherwise dispose of (or enter into any transaction or
device which is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any shares of Common Units
(including Directed Units, if any) or securities convertible into or
exchangeable for Common Units or (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such Common Units (including Directed Units,
if any), whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Units or other securities, in cash or
otherwise, in each case for a period of 180 days from the date of the
Prospectus, without the prior written consent of Lehman Brothers Inc. on behalf
of the Underwriters.



NYSE Listing.

To apply for the listing of the Units on the New York Stock Exchange, and to use
its best efforts to complete that listing, subject only to official notice of
issuance, prior to the First Delivery Date.



Application of Proceeds.

To apply the net proceeds from the sale of the Units as set forth in the
Prospectus.



Consents.

To cause the Penn Virginia Entities to accomplish or obtain as soon as
practicable all consents, recordings and filings necessary to perfect, preserve
and protect the title of the Operating Company and the Operating Subsidiaries to
the properties and assets owned by them as a result of the Transactions.



Directed Unit Program.

It is understood that up to 200,000 of the Firm Units (the "Directed Units")
will initially be reserved by the Underwriters for offer and sale to officers,
directors, employees and persons having business relationships with the Penn
Virginia Entities ("Directed Unit Participants") upon the terms and conditions
set forth in the Prospectus and in accordance with the rules and regulations of
the National Association of Securities Dealers, Inc. (the "Directed Unit
Program"). Under no circumstances will Lehman Brothers or any Underwriter be
liable to the Penn Virginia Entities or to any Directed Unit Participant for any
action taken or omitted to be taken in good faith in connection with such
Directed Unit Program. To the extent that any Directed Units are not
affirmatively reconfirmed for purchase by any Directed Unit Participant on or
immediately after the date of this Agreement, such Directed Units may be offered
to the public as part of the public offering contemplated hereby.



Expenses

. The Penn Virginia Parties agree to pay (a) the costs incident to the
authorization, issuance, sale and delivery of the Units and any taxes payable in
that connection; (b) the costs incident to the preparation, printing and filing
under the Securities Act of the Registration Statement and any amendments and
exhibits thereto; (c) the costs of distributing the Registration Statement as
originally filed and each amendment thereto and any post-effective amendments
thereof (including, in each case, exhibits), each Preliminary Prospectus, the
Prospectus and any amendment or supplement to the Prospectus, all as provided in
this Agreement; (d) the costs of producing and distributing this Agreement, the
Agreement Between Underwriters and any other related documents in connection
with the offering, purchase, sale and delivery of the Units; (e) the filing fees
incident to securing the review by the National Association of Securities
Dealers, Inc. of the terms of sale of the Units; (f) any applicable listing or
other similar fees; (g) the fees and expenses of qualifying the Units under the
securities laws of the several jurisdictions as provided in Section 5(g) and of
preparing, printing and distributing a Blue Sky Memorandum (including related
fees and expenses of counsel to the Underwriters); (h) expenses incurred by the
Underwriters in connection with the Directed Unit Program, including counsel
fees and any stamp duties or other taxes incurred by the Underwriters in
connection with the Directed Unit Program; (i) the cost of printing certificates
representing the Units; (j) the costs and charges of any transfer agent or
registrar; (k) the costs and expenses of the Partnership relating to investor
presentations on any "road show" undertaken in connection with the marketing of
the offering of the Units, including, without limitation, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Partnership, travel and lodging expenses of the
representatives and officers of the Partnership and any such consultants; (l)
all other costs and expenses incident to the performance of the obligations of
the Partnership under this Agreement; and (m) an advisory fee equal to 0.381% of
the gross proceeds of the offering (including any exercise of the option set
forth in Section 2 hereof) to Lehman Brothers Inc. and UBS Warburg LLC for
advisory services in connection with the evaluation, analysis and structuring of
the Partnership; provided that, (i) the Penn Virginia Parties and the
Representatives shall split equally the cost of any aircraft chartered in
connection with the road show, and (ii) except as provided in this Section 6 and
in Section 11, the Underwriters shall pay their own costs and expenses,
including the costs and expenses of their counsel, any transfer taxes on the
Units which they may sell and the expenses of advertising any offering of the
Units made by the Underwriters.



Conditions of Underwriters' Obligations

. The respective obligations of the Underwriters hereunder are subject to the
accuracy, when made and on each Delivery Date, of the representations and
warranties of the Penn Virginia Parties contained herein, to the performance by
the Penn Virginia Parties of their respective obligations hereunder and to each
of the following additional terms and conditions:



The Prospectus shall have been timely filed with the Commission in accordance
with Section 5(a); no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with.

All corporate, partnership and limited liability company proceedings and other
legal matters incident to the authorization, form and validity of this
Agreement, the Operative Agreements, the Common Units, the Subordinated Units,
the Registration Statement and the Prospectus, and all other legal matters
relating to this Agreement, the transactions contemplated hereby and the
Transactions shall be reasonably satisfactory in all material respects to
counsel for the Underwriters, and the Partnership shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

Vinson & Elkins L.L.P. shall have furnished to the Representatives their written
opinion, as counsel for the Penn Virginia Entities, addressed to the
Underwriters and dated such Delivery Date, in form and substance satisfactory to
the Representatives, with respect to the matters set forth in Exhibit A to this
Agreement.

Nancy M. Snyder, General Counsel of the Partnership, shall have furnished to the
Representatives her written opinion, addressed to the Underwriters and dated
such Delivery Date, in form and substance satisfactory to the Representatives,
with respect to the matters set forth in Exhibit B to this Agreement.

Each of Spilman Thomas & Battle, PLLC, opining as to the law of West Virginia,
and Penn Stuart & Eskridge, opining as to the law of Virginia and Kentucky,
shall have furnished to the Representatives their written opinions, addressed to
the Underwriters and dated the First Delivery Date, in form and substance
satisfactory to the Representatives, with respect to the matters set forth in
Exhibit C to this Agreement.

The Representatives shall have received from Baker Botts L.L.P., counsel for the
Underwriters, such opinion or opinions, dated such Delivery Date, with respect
to the issuance and sale of the Units, the Registration Statement, the
Prospectus and other related matters as the Representatives may reasonably
require, and the Partnership shall have furnished to such counsel such documents
as they may reasonably request for the purpose of enabling them to pass upon
such matters.

At the time of execution of this Agreement, the Representatives shall have
received from Arthur Andersen LLP a letter or letters, in form and substance
satisfactory to the Representatives, addressed to the Underwriters and dated the
date hereof (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Prospectus, as
of a date not more than five days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants' "comfort letters" to underwriters in
connection with registered public offerings.

With respect to the letter of Arthur Andersen LLP referred to in the preceding
paragraph and delivered to the Representatives concurrently with the execution
of this Agreement (the "initial letter"), the Partnership shall have furnished
to the Representatives a letter (the "bring-down letter") of such accountants,
addressed to the Underwriters and dated such Delivery Date (i) confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the date of the bring-down letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Prospectus, as of a
date not more than five days prior to the date of the bring-down letter), the
conclusions and findings of such firm with respect to the financial information
and other matters covered by the initial letters and (iii) confirming in all
material respects the conclusions and findings set forth in the initial letters.

At the time of execution of this Agreement, the Representatives shall have
received a letter addressed to them dated on or prior to the date hereof from
Marshall Miller & Associates substantially in the form heretofore approved by
the Representatives.

On each Delivery Date, there shall have been furnished to the Representatives a
certificate, dated such Delivery Date and addressed to the Representatives,
signed on behalf of the Partnership by the chief executive officer and the chief
financial officer of the General Partner, stating that (i) the representations
and warranties of the Penn Virginia Parties are true and correct, as if made at
and as of such Delivery Date, and the Penn Virginia Parties have complied in all
material respects with all the agreements and satisfied all the conditions on
their part to be complied with or satisfied at or prior to such Delivery Date;
(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceeding for that purpose has been initiated or
threatened by the Commission; (iii) no event contemplated by subsection (k) of
this Section 7 in respect of the Partnership Entities shall have occurred; and
(iv) they have carefully examined the Registration Statement and the Prospectus
and, in their opinion (A) as of the Effective Date, the Registration Statement
did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (B) since the Effective Date no event has
occurred which should have been set forth in a supplement or amendment to the
Registration Statement or the Prospectus.

Since the Effective Date, none of the Partnership Entities shall have sustained
any material loss or interference with its business from fire, flood, explosion,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, investigation, order or decree,
otherwise than as set forth or contemplated in the Prospectus, or shall have
become a party to or the subject of any litigation, court or governmental
action, investigation, order or decree that is materially adverse to the
Partnership Entities, taken as a whole; nor shall there have been a change in
the partners' capital, capital stock, members' interests, short-term debt or
long-term debt of any of the Partnership Entities or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, operations, business, prospects, management,
capitalization, financial condition, results of operations or net worth of the
Partnership Entities other than as set forth or contemplated in the Prospectus,
which loss, litigation, change or development makes it, in the judgment of the
Representatives, impractical or inadvisable to proceed with the public offering
or the delivery of the Units being delivered on such Delivery Date on the terms
and in the manner contemplated in the Prospectus.

Subsequent to the execution and delivery of this Agreement there shall not have
occurred any of the following: (i) trading in securities generally on the New
York Stock Exchange or the American Stock Exchange or in the over-the-counter
market, or trading in any securities of the Partnership on any exchange or in
the over-the-counter market, shall have been suspended or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred such a material
adverse change in general domestic or international economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Representatives, impracticable or inadvisable to proceed with the public
offering or delivery of the Units being delivered on such Delivery Date on the
terms and in the manner contemplated in the Prospectus.

The New York Stock Exchange shall have approved the Units for listing, subject
only to official notice of issuance.

The Penn Virginia Parties shall have furnished the Representatives such
additional documents and certificates as the Representatives or counsel for the
Underwriters may reasonably request.

All such opinions, certificates, letters and documents mentioned above or
elsewhere in this Agreement shall be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to the
Representatives and to counsel for the Underwriters. The Partnership shall
furnish to the Representatives conformed copies of such opinions, certificates,
letters and other documents in such number as they shall reasonably request.

Indemnification and Contribution

.



The Penn Virginia Parties, jointly and severally, shall indemnify and hold
harmless each Underwriter, its officers and employees and each person, if any,
who controls any Underwriter within the meaning of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Units), to which that
Underwriter, officer, employee or controlling person may become subject, under
the Securities Act or otherwise, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in (A) any Preliminary Prospectus,
the Registration Statement or the Prospectus or in any amendment or supplement
thereto or (B) in any written or electronically produced materials or
information electronically provided to investors by, or with the approval of,
the Partnership in connection with the marketing of the offering of the Common
Units ("Marketing Materials"), (ii) the omission or alleged omission to state in
the Registration Statement, or in any amendment or supplement thereto, any
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) the omission or alleged omission to state in any
Preliminary Prospectus, the Prospectus or in any amendment or supplement
thereto, any material fact necessary to make the statements therein, in light of
the circumstance under which there were made, not misleading, or (iv) any act or
failure to act or any alleged act or failure to act by any Underwriter in
connection with, or relating in any manner to, the Units or the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon matters
covered by clause (i), (ii) or (iii) above (provided that the Penn Virginia
Parties shall not be liable under this clause (iv) to the extent that it is
determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Underwriter through
its gross negligence or willful misconduct), and shall reimburse each
Underwriter and each such officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Underwriter,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Penn
Virginia Parties shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Prospectus, the Registration Statement or the
Prospectus, or in any such amendment or supplement, in reliance upon and in
conformity with written information concerning such Underwriter furnished to the
Partnership through the Representatives by or on behalf of any Underwriter
specifically for inclusion therein which information consists solely of the
information specified in Section 8(e); and provided, further, that with respect
to any Preliminary Prospectus, the foregoing indemnity in this Section 8(a)
shall not inure to the benefit of any Underwriter from whom the person asserting
any loss, claim, damage, liability or expense purchased Units, or any of its
directors, officers or employees or any person controlling such Underwriter, if
copies of the Prospectus were timely delivered to the Underwriter and a copy of
the Prospectus (as then amended or supplemented if the Partnership shall have
furnished any amendments or supplements thereto) was not sent or given by or on
behalf of such Underwriter to such person, if required by law so to have been
delivered, at or prior to the written confirmation of the sale of the Units to
such person, and if the Prospectus (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage, liability, action or
expense. The foregoing indemnity agreement is in addition to any liability which
the Penn Virginia Parties may otherwise have to any Underwriter or to any
officer, employee or controlling person of that Underwriter.

In connection with the offer and sale of the Directed Units, the Penn Virginia
Parties, jointly and severally, agree, promptly upon a request in writing, to
indemnify and hold harmless Lehman Brothers and the other Underwriters from and
against any loss, claim, damage, expense, liability or action which (i) arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any material prepared by or with the approval of the
Partnership Parties for distribution to Directed Unit Participants in connection
with the Directed Unit Program or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) arises out of the failure of any
Directed Unit Participant to pay for and accept delivery of Directed Units that
the Directed Unit Participant agreed to purchase or (iii) is otherwise related
to the Directed Unit Program, other than losses, claims, damages or liabilities
(or expenses relating thereto) that are finally judicially determined to have
resulted directly from the bad faith or gross negligence or willful misconduct
of Lehman Brothers.

Each Underwriter, severally and not jointly, shall indemnify and hold harmless
the Penn Virginia Parties, their officers and employees, each of their
directors, and each person, if any, who controls the Penn Virginia Parties
within the meaning of the Securities Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof, to
which the Penn Virginia Parties or any such director, officer or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of, or is based upon,
(i) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Prospectus, the Registration Statement or the
Prospectus or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in the Registration Statement, or in any amendment or
supplement thereto, any material fact required to be stated therein or necessary
to make the statements therein not misleading, or (iii) the omission or alleged
omission to state in any Preliminary Prospectus, the Prospectus or in any
amendment or supplement thereto, any material fact necessary to make the
statements therein, in light of the circumstances in which there were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Underwriter
furnished to the Penn Virginia Parties through the Representatives by or on
behalf of that Underwriter specifically for inclusion therein, and shall
reimburse the Penn Virginia Parties and any such director, officer or
controlling person for any legal or other expenses reasonably incurred by the
Penn Virginia Parties or any such director, officer or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred. The
foregoing indemnity agreement is in addition to any liability which any
Underwriter may otherwise have to the Penn Virginia Parties or any such
director, officer, employee or controlling person.

Promptly after receipt by an indemnified party under this Section 8 of notice of
any claim or the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the claim or the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have
under this Section 8 except to the extent it has been materially prejudiced by
such failure and, provided further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Representatives shall have the right to employ counsel to represent jointly
the Representatives and those other Underwriters and their respective officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Underwriters
against the Partnership under this Section 8 if, in the reasonable judgment of
the Representatives, it is advisable for the Representatives and those
Underwriters, officers, employees and controlling persons to be jointly
represented by separate counsel, and in that event the fees and expenses of one
such separate counsel (plus one local counsel if necessary in the opinion of
counsel to the indemnified party) shall be paid by the Partnership. No
indemnifying party shall (i) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding, or (ii) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.

If the indemnification provided for in this Section 8 shall for any reason be
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Penn
Virginia Parties, on the one hand, and the Underwriters on the other from the
offering of the Units or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Penn Virginia Parties, on the one hand, and the
Underwriters on the other, with respect to the statements or omissions which
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Penn Virginia Parties, on the one hand, and the Underwriters on
the other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Units purchased
under this Agreement (before deducting expenses) received by the Partnership, on
the one hand, and the total underwriting discounts and commissions received by
the Underwriters with respect to the Units purchased under this Agreement, on
the other hand, bear to the total gross proceeds from the offering of the Units
under this Agreement, in each case as set forth in the table on the cover page
of the Prospectus. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Penn Virginia Parties or the Underwriters, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Penn Virginia Parties and the Underwriters agree
that it would not be just and equitable if contributions pursuant to this
Section 8 were to be determined by pro rata allocation (even if the Underwriters
were treated as one entity for such purpose) or by any other method of
allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8 shall be deemed to include, for purposes of
this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8(d), no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Units underwritten by it and distributed to the public
was offered to the public exceeds the amount of any damages which such
Underwriter has otherwise paid or become liable to pay by reason of any untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters' obligations to
contribute as provided in this Section 8(d) are several in proportion to their
respective underwriting obligations and not joint.

The Underwriters severally confirm and the Penn Virginia Parties acknowledge
that the statements with respect to the public offering of the Units by the
Underwriters set forth on the cover page of the Prospectus and the statements in
the table in the first paragraph, the concession and reallowance figures in the
fifth paragraph, and the statements in the ninth, tenth, eleventh, twelfth,
thirteenth, nineteenth, twentieth, twenty-first, twenty-second, twenty-third and
twenty-fourth paragraphs appearing under the caption "Underwriting" in the
Prospectus are correct and constitute the only information concerning such
Underwriters furnished in writing to the Partnership by or on behalf of the
Underwriters specifically for inclusion in the Registration Statement and the
Prospectus.

Defaulting Underwriters

.



If, on either Delivery Date, any Underwriter defaults in the performance of its
obligations under this Agreement, the remaining non-defaulting Underwriters
shall be obligated to purchase the Units which the defaulting Underwriter agreed
but failed to purchase on such Delivery Date in the respective proportions which
the number of Firm Units set opposite the name of each remaining non-defaulting
Underwriter in Schedule 1 hereto bears to the total number of Firm Units set
opposite the names of all the remaining non-defaulting Underwriters in Schedule
1 hereto; provided, however, that the remaining non-defaulting Underwriters
shall not be obligated to purchase any of the Units on such Delivery Date if the
total number of Units which the defaulting Underwriter or Underwriters agreed
but failed to purchase on such date exceeds 9.09% of the total number of Units
to be purchased on such Delivery Date, and any remaining non-defaulting
Underwriter shall not be obligated to purchase more than 110% of the number of
the Units which it agreed to purchase on such Delivery Date pursuant to the
terms of Section 2. If the foregoing maximums are exceeded, the remaining
non-defaulting Underwriters, or those other underwriters satisfactory to the
Representatives who so agree, shall have the right, but shall not be obligated,
to purchase, in such proportion as may be agreed upon among them, all the Units
to be purchased on such Delivery Date. If the remaining Underwriters or other
underwriters satisfactory to the Representatives do not elect to purchase the
Units which the defaulting Underwriter or Underwriters agreed but failed to
purchase on such Delivery Date, this Agreement (or, with respect to the Second
Delivery Date, the obligation of the Underwriters to purchase, and of the
Partnership to sell, the Option Units) shall terminate without liability on the
part of any non-defaulting Underwriter or any Penn Virginia Party except that
the Penn Virginia Parties will continue to be liable for the payment of expenses
to the extent set forth in Sections 6 and 11. As used in this Agreement, the
term "Underwriter" includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule 1 hereto who,
pursuant to this Section 9, purchases Firm Units which a defaulting Underwriter
agreed but failed to purchase.

Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have to the Penn Virginia Parties for damages caused by its default. If
other underwriters are obligated or agree to purchase the Units of a defaulting
or withdrawing Underwriter, either the Representatives or the Partnership may
postpone the Delivery Date for up to seven full business days in order to effect
any changes that in the opinion of counsel for the Partnership or counsel for
the Underwriters may be necessary in the Registration Statement, the Prospectus
or in any other document or arrangement.

Termination

. The obligations of the Underwriters hereunder may be terminated by the
Representatives by notice given to and received by the Partnership prior to
delivery of and payment for the Firm Units if, prior to that time, any of the
events described in Section 7(k) or 7(l) shall have occurred or if the
Underwriters shall decline to purchase the Units for any reason permitted under
this Agreement.



Reimbursement of Underwriters' Expenses

. If the Partnership shall fail to tender the Units for delivery to the
Underwriters by reason of any failure, refusal or inability on the part of any
Penn Virginia Party to perform any agreement on its part to be performed, or
because any other condition of the Underwriters' obligations hereunder required
to be fulfilled by any Penn Virginia Entity is not fulfilled, the Penn Virginia
Parties will reimburse the Underwriters for all reasonable out-of-pocket
expenses (including fees and disbursements of counsel) incurred by the
Underwriters in connection with this Agreement and the proposed purchase of the
Units, and upon demand the Penn Virginia Parties shall pay the full amount
thereof to the Representatives. If this Agreement is terminated pursuant to
Section 9 by reason of the default of one or more Underwriters or pursuant to
Section 7(l), the Penn Virginia Parties shall not be obligated to reimburse the
Underwriters on account of their expenses.



Notices

. All statements, requests, notices and agreements hereunder shall be in
writing, and:



if to any of the Penn Virginia Parties, shall be delivered or sent by mail,
telex or facsimile transmission to such Penn Virginia Party at 100 Matsonford
Road, Suite 200, Radnor, Pennsylvania 19087, Attention: Ms. Nancy M. Snyder,
General Counsel (Fax: 610/687-3688);

if to the Underwriters, such notice shall be delivered or sent by mail, telex or
facsimile transmission to the Representatives in care of Lehman Brothers Inc.,
101 Hudson Street, Jersey City, New Jersey 07302, Attention: Syndicate
Department (Fax: 212/526-6588), with a copy, in the case of any notice pursuant
to Section 8(c), to the Director of Litigation, Office of the General Counsel,
Lehman Brothers Inc., 101 Hudson Street, Jersey City, New Jersey 07302;
provided, however, that any notice to an Underwriter pursuant to Section 8(c)
shall be delivered or sent by mail, telex or facsimile transmission to such
Underwriter at its address set forth in its acceptance telex to the
Representatives, which address will be supplied to any other party hereto by the
Representatives upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Partnership
shall be entitled to act and rely upon any request, consent, notice or agreement
given or made on behalf of the Underwriters by Lehman Brothers Inc. on behalf of
the Representatives.

Persons Entitled to Benefit of Agreement

. This Agreement shall inure to the benefit of and be binding upon the
Underwriters, the Penn Virginia Parties and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except that (A) the representations, warranties, indemnities and
agreements of the Penn Virginia Parties contained in this Agreement shall also
be deemed to be for the benefit of the person or persons, if any, who control
any Underwriter within the meaning of Section 15 of the Securities Act and (B)
the indemnity agreement of the Underwriters contained in Section 8(b) of this
Agreement shall be deemed to be for the benefit of directors of the General
Partner, officers of the General Partner who have signed the Registration
Statement and any person controlling any of the Penn Virginia Parties within the
meaning of Section 15 of the Securities Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 13, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.



Survival

. The respective indemnities, representations, warranties and agreements of the
Penn Virginia Parties and the Underwriters contained in this Agreement or made
by or on behalf on them, respectively, pursuant to this Agreement, shall survive
the delivery of and payment for the Units and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.



Definition of the Terms "Business Day" and "Subsidiary"

. For purposes of this Agreement, (a) "business day" means any day on which the
New York Stock Exchange is open for trading, and (b) "subsidiary" has the
meaning set forth in Rule 405 of the Rules and Regulations.



Governing Law

. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.



Counterparts

. This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original but all such counterparts shall together constitute one and the same
instrument.



Headings

. The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.





If the foregoing correctly sets forth the agreement among the Penn Virginia
Parties and the Underwriters, please indicate your acceptance in the space
provided for that purpose below.

Very truly yours,



PENN VIRGINIA CORPORATION



 

By: /s/ Nancy Snyder

Name: Nancy Snyder
Title: Vice President




PENN VIRGINIA RESOURCE GP, LLC



 

By: /s/ Nancy Snyder

Name: Nancy Snyder
Title: Vice President




PENN VIRGINIA RESOURCE PARTNERS, L.P.



By: Penn Virginia Resource GP, LLC, its general partner



 

By: /s/ Nancy Snyder

Name: Nancy Snyder
Title: Vice President




PENN VIRGINIA OPERATING CO., LLC



By: Penn Virginia Resource Partners, L.P., its sole

member



By: Penn Virginia Resource GP, LLC, its

general partner



By: /s/ Nancy Snyder

Name: Nancy Snyder
Title: Vice President


Accepted:

Lehman Brothers Inc.
UBS Warburg LLC
Banc of America Securities LLC
Dain Rauscher Incorporated
First Union Securities, Inc.


For themselves and as
Representatives of the
several Underwriters named
in Schedule 1 hereto



By: LEHMAN BROTHERS INC.



 

 

By: /s/ Arlene Salmonson

Authorized Representative

SCHEDULE 1



PENN VIRGINIA RESOURCE PARTNERS, L.P.



 

Number of Firm

Underwriters

Units to be Purchased

Lehman Brothers Inc.

1,300,000

UBS Warburg LLC

1,300,000

Banc of America Securities LLC

1,300,000

Dain Rauscher Incorporated

1,300,000

First Union Securities, Inc.

1,300,000

           

TOTAL:

6,500,000





 

EXHIBIT A



FORM OF OPINION OF VINSON & ELKINS L.L.P.



The Partnership has been duly formed and is validly existing and in good
standing as a limited partnership under the Delaware LP Act with all necessary
partnership power and authority to own or lease its properties, to assume the
liabilities being assumed by it pursuant to the Merger and Contribution
Agreements and to conduct its business, in each case in all material respects as
described in the Registration Statement and the Prospectus. The Partnership has
been duly registered or qualified as a foreign limited partnership for the
transaction of business under the jurisdictions set forth under Annex I to this
Opinion.

The Operating Company has been duly formed and is validly existing and in good
standing as a limited liability company under the Delaware LLC Act with all
necessary limited liability company power and authority to own or lease its
properties, to assume the liabilities being assumed by it pursuant to the Merger
and Contribution Agreements and to conduct its business, in each case in all
material respects as described in the Registration Statement and the Prospectus.
The Operating Company is duly registered or qualified as a foreign limited
liability company for the transaction of business under the jurisdictions set
forth under Annex I to this Opinion.

The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware LLC Act with all
necessary limited liability company power and authority to own or lease its
properties, to conduct its business and to act as general partner of the
Partnership, in each case in all material respects as described in the
Registration Statement and the Prospectus. The General Partner is duly
registered or qualified as a foreign limited liability company for the
transaction of business under the jurisdictions set forth under Annex I to this
Opinion.

Each of Resource Holdings, LP Corp. and GP Corp. is a corporation that has been
duly incorporated and is validly existing in good standing under the DGCL with
all necessary corporate power and authority to own or lease its properties and
to conduct its business, in each case in all material respects as described in
the Registration Statement and the Prospectus.

The General Partner is the sole general partner of the Partnership with a 2.0%
general partner interest in the Partnership; such general partner interest has
been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, charges or claims (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the General Partner as debtor is on file in the office
of the Secretary of State of the State of Delaware or (ii) otherwise known to
such counsel, without independent investigation, other than those created by or
arising under the Delaware LP Act.

The Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in the Prospectus under "The Partnership
Agreement-Limited Liability"); and the General Partner owns the Incentive
Distribution Rights free and clear of all liens, encumbrances, security
interests, charges or claims (i) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the General Partner
as debtor is on file in the office of the Secretary of State of the State of
Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LP Act.

The Sponsor Units and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required under the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
matters described in the Prospectus under "The Partnership Agreement-Limited
Liability"); and LP Corp. owns 1,139,411 Common Units and 7,580,235 Subordinated
Units and KRC owns 10,469 Common Units and 69,645 Subordinated Units, in each
case, free and clear of all liens, encumbrances, security interests, charges or
claims (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming LP Corp. or KRC as debtor is on
file in the office of the Secretary of State of the State of Delaware or (ii)
otherwise known to such counsel, without independent investigation, other than
those created by or arising under the Delaware LP Act.

The Units to be issued and sold to the Underwriters by the Partnership pursuant
to the Underwriting Agreement and the limited partner interests represented
thereby have been duly authorized by the Partnership Agreement and, when issued
and delivered to the Underwriters against payment therefor in accordance with
the terms of the Underwriting Agreement, will be validly issued, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in the Prospectus
under the caption "The Partnership Agreement-Limited Liability"); other than the
Sponsor Units and the Incentive Distribution Rights, the Units will be the only
limited partner interests of the Partnership issued and outstanding at the
Delivery Date.

The Partnership is the sole member of the Operating Company with a 100%
membership interest in the Operating Company; such membership interest has been
duly authorized and validly issued in accordance with the Operating Company
Agreement and is fully paid (to the extent required under the Operating Company
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 18-607 of the Delaware LLC Act); and the Partnership owns such
membership interest, free and clear of all liens, encumbrances, security
interests, equities, charges or claims (i) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Partnership as a debtor is on file in the office of the Secretary of State of
the State of Delaware or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Delaware LLC Act.

The Operating Company owns a 100% membership interest in each of Loadout LLC,
Wise LLC and K Rail LLC; such membership interests have been duly authorized and
validly issued in accordance with their respective Operating Subsidiary LLC
Agreements and are fully paid (to the extent required under their respective
Operating Subsidiary LLC Agreements) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
the Operating Company owns such membership interests free and clear of all
liens, encumbrances, security interests, equities, charges or claims (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Operating Company as debtor is on file in the
office of the Secretary of State of the State of Delaware or (ii) otherwise
known to such counsel, without independent investigation, other than those
created by or under the Delaware LLC Act or as set forth in the Prospectus.

GP Corp. owns a 100% membership interest in the General Partner; such membership
interest has been duly authorized and validly issued in accordance with the
General Partner LLC Agreement and is fully paid (to the extent required under
the General Partner LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Section 18-607 of the Delaware LLC Act); and
GP Corp. owns such membership interest free and clear of all liens,
encumbrances, security interests, charges or claims (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming GP Corp. as a debtor is on file in the office of the Secretary of State
of the State of Delaware or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Delaware LLC Act.

Resource Holdings owns 100% of the issued and outstanding capital stock of each
of LP Corp. and GP Corp.; such stock has been duly authorized and validly issued
and is fully paid and nonassessable; and Resource Holdings owns such stock free
and clear of all liens, encumbrances, security interests, charges or claims (i)
in respect of which a financing statement under the Uniform Commercial Code of
the State of Delaware naming Resource Holdings is on file in the office of the
Secretary of State of Delaware or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
DGCL.

Except as described in the Prospectus, there are no preemptive rights or other
rights to subscribe for or to purchase, nor any restriction upon the voting or
transfer of, (i) any limited partner interests in the Partnership or (ii) any
limited liability company interests in or the General Partner, the Operating
Company, Loadout LLC, Wise LLC or K Rail LLC, in each case pursuant to the
Partnership Agreement, the Operating Company Agreement, the General Partner LLC
Agreement, the applicable Operating Subsidiary LLC Agreements or, to the
knowledge of such counsel, any other agreement or instrument listed as an
exhibit to the Registration Statement to which the General Partner, the
Partnership, the Operating Company, Loadout LLC, Wise LLC or K Rail LLC is a
party or by which any of them may be bound. To such counsel's knowledge and
except as provided in the Partnership Agreement, neither the filing of the
Registration Statement nor the offering or sale of the Units as contemplated by
the Underwriting Agreement gives rise to any rights for or relating to the
registration of any Units or other securities of the Partnership or any of its
subsidiaries other than as have been waived. To such counsel's knowledge, except
as described in the Prospectus, there are no outstanding options or warrants to
purchase any (i) Common Units or Subordinated Units or other partnership
interests in the Partnership or (ii) any membership interests in the Operating
Company, the General Partner, Loadout LLC, Wise LLC or K Rail LLC.

The Partnership has all requisite partnership power and authority to issue, sell
and deliver (i) the Units, in accordance with and upon the terms and conditions
set forth in the Underwriting Agreement, the Partnership Agreement and the
Registration Statement and Prospectus, and (ii) the Sponsor Units and the
Incentive Distribution Rights, in accordance with the terms and conditions set
forth in the Partnership Agreement and the Merger and Contribution Agreements.

The Underwriting Agreement has been duly authorized and validly executed and
delivered by each of the General Partner, the Partnership and the Operating
Company.

Each of the Operative Agreements to which any of the Penn Virginia Entities
other than Penn Virginia, Penn Virginia Oil & Gas, Powell and KRC (the "Penn
Virginia Delaware Entities") is a party has been duly authorized and validly
executed and delivered by the Penn Virginia Delaware Entities parties thereto.
Each of the Operative Agreements (other than any Merger and Contribution
Agreements governed by law other than Delaware law and the Credit Agreement, as
to which such counsel need not express any opinion) constitutes a valid and
legally binding obligation of the Penn Virginia Entities parties thereto,
enforceable against each such party in accordance with its respective terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors'
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity), and (ii)
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.

The Mergers became effective under the Delaware LLC Act on September 14, 2001
and the Conversions became effective under the DGCL and the Delaware LLC Act on
September 14, 2001.

None of the offering, issuance and sale by the Partnership of the Units, the
execution, delivery and performance of the Underwriting Agreement or the
Operative Agreements by the Penn Virginia Entities that are party thereto, or
the consummation of the transactions contemplated thereby (including the
Transactions) (i) constitutes or will constitute a violation of the certificate
of limited partnership, agreement of limited partnership, limited liability
company operating agreement, certificate or articles of incorporation or bylaws
or other organizational documents of any of the Penn Virginia Delaware Entities,
(ii) constitutes or will constitute a breach or violation of, or a default under
(or an event which, with notice or lapse of time or both, would constitute such
an event), any Operative Agreement (other than the Credit Agreement and any
Merger and Contribution Agreement governed by law other than Delaware law),
(iii) violates or will violate the Delaware LP Act, the Delaware LLC Act or the
DGCL or federal law, or (iv) results or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the Penn Virginia Delaware Entities (other than liens created pursuant to the
Credit Agreement), which breaches, violations, defaults or liens, in the case of
clauses (ii), (iii) and (iv), would, individually or in the aggregate, have a
material adverse effect on the condition (financial or other), business or
results of operations of the Partnership Entities, taken as a whole.

No permit, consent, approval, authorization, order, registration, filing or
qualification ("consent") of the Delaware LP Act, the Delaware LLC Act, the DGCL
or federal law is required for the offering, issuance and sale by the
Partnership of the Units, the execution, delivery and performance of the
Underwriting Agreement or the Operative Agreements (other than any Merger and
Contribution Agreement governed by law other than Delaware law) by the Penn
Virginia Entities party thereto or the consummation by the Penn Virginia
Entities of the transactions contemplated by the Underwriting Agreement or the
Operative Agreements (other than any Merger and Contribution Agreement governed
by law other than Delaware law), except (i) for such consents required under the
Securities Act and the Exchange Act or under state securities or "Blue Sky"
laws, as to which such counsel need not express any opinion, (ii) for such
consents which have been obtained or made, (iii) for such consents which (A) are
of a routine or administrative nature, (B) are not customarily obtained or made
prior to the consummation of transactions such as those contemplated by the
Underwriting Agreement and the Operative Agreements and (C) are expected in the
reasonable judgment of the General Partner to be obtained in the ordinary course
of business subsequent to the consummation of the Transactions, (iv) for such
consents which, if not obtained or made, would not, individually or in the
aggregate, have a material adverse effect upon the condition (financial or
other), business or results of operations of the Partnership Entities taken as a
whole, or (v) as disclosed in the Prospectus.

The statements in the Registration Statement and Prospectus under the captions
"Cash Distribution Policy," "Management's Discussion and Analysis of Financial
Condition and Results of Operations - Description of Credit Agreement,"
"Business - Regulation," "Certain Relationships and Related Party Transactions,"
"Conflicts of Interest and Fiduciary Responsibilities," "Description of the
Common Units," "Description of the Subordinated Units" and "The Partnership
Agreement," insofar as they constitute descriptions of the Operative Agreements
or legal proceedings or refer to statements of law or legal conclusions, are
accurate and complete in all material respects, and the Common Units, the
Subordinated Units and the Incentive Distribution Rights conform in all material
respects to the descriptions thereof contained in the Registration Statement and
Prospectus under the captions "Prospectus Summary -- The Offering," "Cash
Distribution Policy," "Description of the Common Units," "Description of the
Subordinated Units" and "The Partnership Agreement."

The opinion of Vinson & Elkins L.L.P. that is filed as Exhibit 8.1 to the
Registration Statement is confirmed and the Underwriters may rely upon such
opinion as if it were addressed to them.

The Registration Statement was declared effective under the Securities Act on
October 24, 2001; to the knowledge of such counsel, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or threatened by the Commission; and any
required filing of the Prospectus pursuant to Rule 424(b) has been made in the
manner and within the time period required by such Rule.

The Registration Statement and the Prospectus (except for the financial
statements and the notes and the schedules thereto, the reserve report and other
reserve information contained therein and the other financial, statistical and
accounting data included in the Registration Statement or the Prospectus, as to
which such counsel need not express any opinion) comply as to form in all
material respects with the requirements of the Securities Act and the rules and
regulations promulgated thereunder.

To the knowledge of such counsel, (i) there are no legal or governmental
proceedings pending or threatened to which any of the Penn Virginia Entities or
to which any of the Penn Virginia Entities is a party or to which any of their
respective properties is subject that are required to be disclosed in the
Prospectus and are not so disclosed as required and (ii) there are no
agreements, contracts, indentures, leases or other instruments that are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits to the Registration Statement that are not described or filed as
required by the Securities Act.

None of the Partnership Entities is an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended, or a "public utility
holding company" or "holding company" within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

The offer, sale and issuance of (i) the Sponsor Units to LP Corp. and KRC and
(ii) the Incentive Distribution Rights to the General Partner pursuant to the
Partnership Agreement are exempt from the registration requirements of the
Securities Act.

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Penn Virginia Parties and the
independent public accountants of the Partnership and your representatives, at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in, the
Registration Statement and the Prospectus (except to the extent specified in the
foregoing opinion), based on the foregoing, no facts have come to such counsel's
attention that lead such counsel to believe that the Registration Statement
(other than (i) the financial statements included therein, including the notes
and schedules thereto and the auditors' reports thereon, (ii) the other
financial and statistical data included therein and (iii) the reserve report and
other reserve information included therein, as to which such counsel need not
comment), as of its effective date, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
(other than (i) the financial statements included therein, including the notes
and schedules thereto and the auditors' reports thereon, (ii) the other
financial and statistical data included therein and (iii) the reserve report and
other reserve information included therein, as to which such counsel need not
comment), as of its issue date and as of each Delivery Date, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon the representations of the Penn Virginia Parties set forth in this
Underwriting Agreement and on certificates of officers and employees of the Penn
Virginia Entities and upon information obtained from public officials, (B)
assume that all documents submitted to them as originals are authentic, that all
copies submitted to them conform to the originals thereof, and that the
signatures on all documents examined by them are genuine, (C) state that their
opinion is limited to federal laws, the Delaware LP Act, the Delaware LLC Act
and the DGCL, (D) with respect to the opinions expressed in subparagraphs (a)
through (d) above as to the due qualification or registration as a foreign
limited partnership, corporation or limited liability company, as the case may
be, of the Partnership, the Operating Company and the General Partner, state
that such opinions are based upon the opinions of local counsel provided
pursuant to the Agreement and upon certificates of foreign qualification or
registration provided by the Secretary of State of the states listed on Annex I
(each of which will be dated not more than fourteen days prior to such Delivery
Date and shall be provided to you), (E) state that they express no opinion with
respect to the title of any of the Penn Virginia Entities to any of their
respective real or personal property purported to be transferred by the Merger
and Contribution Agreements nor with respect to the accuracy or descriptions of
real or personal property and (F) state that they express no opinion with
respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the Penn Virginia Entities may be subject.

EXHIBIT B



FORM OF OPINION OF NANCY M. SNYDER


PV Holding is a corporation that has been duly incorporated and is validly
existing in good standing under the DGCL with all necessary corporate power and
authority to own or lease its properties and to conduct its business, in each
case in all material respects as described in the Registration Statement and the
Prospectus.

PV Holding owns 100% of the issued and outstanding capital stock of Resource
Holdings; such stock has been duly authorized and validly issued and is fully
paid and nonassessable; and PV Holding owns such stock free and clear of all
liens, encumbrances, security interests, charges or claims (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming PV Holding is on file in the office of the Secretary of State of
Delaware or (ii) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the DGCL.

Penn Virginia owns 100% of the issued and outstanding capital stock of PV
Holding; such stock has been duly authorized and validly issued and is fully
paid and nonassessable; and Penn Virginia owns such stock free and clear of all
liens, encumbrances, securities interests, charges or claims (i) in respect of
which a financing statement under the Uniform Commercial Code of the
Commonwealth of Virginia naming Penn Virginia as a debtor is on file in the
office of the State Corporation Commission of the Commonwealth of Virginia or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the Code of Virginia.

None of the offering, issuance and sale by the Partnership of the Units, the
execution, delivery and performance of the Underwriting Agreement or the
Operative Agreements by the Penn Virginia Entities which are party thereto, and
the consummation of the transactions contemplated hereby and thereby (including
the Transactions), (i) constitutes or will constitute a breach or violation of,
or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any agreement, lease or other instrument known
to such counsel (excluding (i) all Operative Agreements other than the Credit
Agreement and (ii) those Merger and Contribution Agreements governed by Delaware
law, as to which such counsel need not express any opinion) to which any of the
Penn Virginia Entities or any of their properties may be bound, or (ii) violates
or will violate any order, judgment, decree or injunction known to such counsel
of any court or governmental agency or body directed to any of the Penn Virginia
Entities or any of their properties in a proceeding to which any of them or
their property is subject, which breach, violation or default, in the case of
clause (i) or (ii), would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
other), business or results of operations of the Partnership Entities, taken as
a whole.

To the knowledge of such counsel, each of the Partnership Entities has such
permits, consents, licenses, franchises, certificates and authorizations of
governmental or regulatory authorities ("permits") as are necessary to own or
lease its properties and to conduct its business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the
Prospectus, and except for such permits which, if not obtained, would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon the operations conducted by the Partnership Entities, taken
as a whole, and, to the knowledge of such counsel, none of the Partnership
Entities has received any notice of proceedings relating to the revocation or
modification of any such permit which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a material adverse effect upon the Partnership Entities, taken
as a whole.

To the knowledge of such counsel, none of the Penn Virginia Entities is (i) in
violation of its certificate or agreement of limited partnership, limited
liability company agreement, certificate or articles of incorporation or bylaws
or other organizational documents, (ii) in violation of any law, statute,
ordinance, administrative or governmental rule or regulation applicable to it or
of any decree of any court or governmental agency or body having jurisdiction
over it or (iii) in breach, default (or an event which, with notice or lapse of
time or both, would constitute such a default) or violation in the performance
of any obligation, agreement or condition contained in any bond, debenture, note
or any other evidence of indebtedness or in any agreement, indenture, lease or
other instrument to which it is a party or by which it or any of its properties
may be bound, which breach, default or violation, in the case of clause (ii) or
(iii), would, if continued, have a material adverse effect on the condition
(financial or other), business or results of operations of the Partnership
Entities, taken as a whole, or could materially impair the ability of any of the
Penn Virginia Entities to perform their obligations under the Underwriting
Agreement or the Operative Agreements.

Except as described in the Prospectus, to the knowledge of such counsel, there
is no litigation, proceeding or governmental investigation pending or
threatening against any of the Partnership Entities or to which any of the
Partnership Entities is a party or to which any of their respective properties
is subject, which, if adversely determined to such Partnership Entity, is
reasonably likely to have a material adverse effect on the condition (financial
or otherwise), business or results of operations of the Partnership Entities,
taken as a whole.

Except as described in the Prospectus, to the knowledge of such counsel, there
are no preemptive rights or other rights to subscribe for or to purchase, nor
any restriction upon the voting or transfer of, (i) any limited partner
interests in the Partnership or (ii) any limited liability company interests in
the General Partner, the Operating Company, Loadout LLC, Wise LLC or K Rail LLC,
in each case pursuant to the Credit Agreement or, to the knowledge of such
counsel, any other agreement or instrument (other than those agreements listed
as exhibits to the Registration Statement) to which the General Partner, the
Partnership, the Operating Company, Loadout LLC, Wise LLC or K Rail LLC are a
party or by which any of them may be bound.

In addition, such counsel shall state that she has participated in conferences
with officers and other representatives of the Penn Virginia Parties and the
independent public accountants of the Partnership and your representatives, at
which the contents of the Registration Statement and the Prospectus and related
matters were discussed, and although such counsel has not independently
verified, is not passing on, and is not assuming any responsibility for the
accuracy, completeness or fairness of the statements contained in, the
Registration Statement and the Prospectus (except to the extent specified in the
foregoing opinion), based on the foregoing, no facts have come to such counsel's
attention that lead such counsel to believe that the Registration Statement
(other than (i) the financial statements included therein, including the notes
and schedules thereto and the auditors' reports thereon, (ii) the other
financial and statistical data included therein and (iii) the reserve report and
other reserve information included therein, as to which such counsel need not
comment), as of its effective, date contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or that the Prospectus
(other than (i) the financial statements included therein, including the notes
and schedules thereto and the auditors' reports thereon, (ii) the other
financial and statistical data included therein and (iii) the reserve report and
other reserve information included therein, as to which such counsel need not
comment), as of its issue date and as of each Delivery Date contained or
contains, an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon the representations of the Penn Virginia Parties set forth in this
Agreement and in certificates of officers and employees of the Penn Virginia
Entities and upon information obtained from public officials, (B) assume that
all documents submitted to her as originals are authentic, that all copies
submitted to her conform to the originals thereof, and that the signatures on
all documents examined by her are genuine, (C) state that such opinions are
limited to federal laws, the Delaware LP Act, the Delaware LLC Act and the DGCL,
(D) state that she expresses no opinion with respect to the title of any of the
Penn Virginia Entities to the real or personal property purported to be
transferred by the Merger and Contribution Agreements nor with respect to the
accuracy or descriptions of real or personal property, and (E) state that she
expresses no opinion with respect to state or local taxes or tax statutes to
which any of the limited partners of the Partnership or any of the Penn Virginia
Entities may be subject.

EXHIBIT C



FORM OF LOCAL COUNSEL OPINIONS

West Virginia and Kentucky:

In the case of the First Time of Delivery only, each of Spilman Thomas & Battle,
PLLC, with respect to the State of West Virginia, and Penn Stuart & Eskridge,
with respect to the State of Kentucky, shall have furnished to you their written
opinion, dated the First Delivery Date, in form and substance satisfactory to
you, to the effect that:

The Partnership has been duly qualified or registered as a foreign limited
partnership for the transaction of business under the laws of the applicable
jurisdiction set forth on Annex I.

Each of the General Partner, the Operating Company and the Operating
Subsidiaries has been duly qualified or registered as a foreign limited
liability company for the transaction of business under the laws of the
applicable jurisdiction set forth on Annex I.

The Partnership has all requisite limited partnership power and authority under
the laws of the State of [insert applicable state] to own or lease its
properties and to conduct its business in the State of [insert applicable
state], in each case in all material respects as described or otherwise
disclosed in the Prospectus; the Operating Company and each Operating Subsidiary
has all requisite limited liability company power and authority under the laws
of the State of [insert applicable state] to own or lease its properties and to
conduct its business in the State of [insert applicable state], in each case in
all material respects as described or otherwise disclosed in the Prospectus; and
upon the consummation of the Transactions (assuming that the Partnership will
not be liable under the laws of the State of Delaware for the liabilities of the
Operating Company or the Operating Subsidiaries and assuming that unitholders
will not be liable under the laws of the State of Delaware for the liabilities
of the Partnership, the Operating Company or the Operating Subsidiaries), the
Partnership will not be liable under the laws of the State of [insert applicable
state] for the liabilities of the Operating Company, and unitholders will not be
liable under the laws of the State of [insert applicable state] for the
liabilities of the Partnership or the Operating Company except in each case to
the same extent as under the laws of the State of Delaware.

Assuming that the Mergers and the Conversions were legally sufficient under
applicable Delaware law to vest in the Operating Company and the Operating
Subsidiaries, as applicable, the assets of the parties to the Mergers and the
Conversions, then the Mergers and the Conversions were legally sufficient under
the law of the State of [insert applicable state] to vest, directly or
indirectly, in the Operating Company and the Operating Subsidiaries, as
applicable, the assets of the parties to the Merger and the Conversions located
in the State of [insert applicable state].

No permit, consent, approval, authorization, order, registration, filing or
qualification ("consent") of or with any court, governmental agency or body of
the State of [insert applicable state] having jurisdiction over the Penn
Virginia Entities or any of their respective properties is required for the
issuance and sale of the Units by the Partnership, or for the conveyance of the
properties located in the State of [insert applicable state] purported to be
conveyed to the Operating Company or the Operating Subsidiaries, as applicable,
pursuant to the Conveyances, except (A) for such consents required under the
Securities Act, the Exchange Act and state securities or "Blue Sky" laws, as to
which such counsel need not express any opinion, (B) for such consents which
have been obtained or made, (C) for such consents which (i) are of a routine or
administrative nature, (ii) are not customarily obtained or made prior to the
consummation of transactions such as those contemplated by this Agreement and
the Operative Agreements and (iii) are expected in the reasonable judgment of
the General Partner to be obtained or made in the ordinary course of business
subsequent to the consummation of the Transactions, (D) for such consents which,
if not obtained or made, would not, individually or in the aggregate, have a
material adverse effect upon the operations conducted or to be conducted as
described in the Prospectus in the State of [insert applicable state] by the
Partnership Entities or (E) as disclosed in the Prospectus.

The execution, delivery and performance of the Conveyances relating to the
transfer of property in the State of [insert applicable state] has not violated
and will not violate any statute of the State of [insert applicable state] or
any rule, regulation or, to the knowledge of such counsel, any order of any
agency of the State of [insert applicable state] having jurisdiction over any of
the Penn Virginia Entities or any of their respective properties, except for any
such violations which, individually or in the aggregate, would not have a
material adverse effect on the unitholders or the operations conducted in the
State of [insert applicable state] by the Partnership Entities, taken as a
whole.

Each of the Conveyances is in a form legally sufficient as between the parties
thereto to convey to the transferee thereunder all of the right, title and
interest of the transferor stated therein in and to the properties located in
the State of [insert applicable state], as described in the Conveyances, subject
to the conditions, reservations and limitations contained in the Conveyances,
except motor vehicles or other property requiring conveyance of certificated
title as to which the Conveyances are legally sufficient to compel delivery of
such certificated title.

Each of the deeds and real property assignments (including, without limitation,
the form of the exhibits and schedules thereto) is in a form legally sufficient
for recordation in the appropriate public offices of the State of [insert
applicable state], to the extent such recordation is required, and, upon proper
recordation of any of such deeds and real property assignments in the State of
[insert applicable state], will constitute notice to all third parties under the
recordation statutes of the State of [insert applicable state] concerning record
title to the assets transferred thereby; recordation in the office of the County
Clerk for each county in which the Partnership Entities own property is the
appropriate public office in the State of [insert applicable state] for the
recordation of deeds and assignments of interests in real property located in
such county.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Partnership Entities and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, and all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that such opinions are limited to the
laws of the State of [insert applicable state], excepting therefrom municipal
and local ordinances and regulations, (D) state that they express no opinion
with respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the Partnership Entities may be subject,
and (E) with respect to the opinion in paragraph (i) rely upon certificates of
foreign qualification provided by the Secretary of State of [insert applicable
state] (each of which shall be dated as of the date not more than fourteen days
prior to such Delivery Date and provided to you.)

In rendering such opinion, such counsel shall state that (A) Vinson & Elkins
L.L.P. and Nancy M. Snyder are hereby authorized to rely upon such opinion
letter in connection with the Transactions as if such opinion letter were
addressed and delivered to them on the date hereof and (B) subject to the
foregoing, such opinion letter may be relied upon only by the Underwriters and
its counsel in connection with the Transactions and no other use or distribution
of this opinion letter may be made without such counsel's prior written consent.

Virginia only:

On the Delivery Dates indicated below, Penn Stuart & Eskridge shall have
furnished to you their written opinion, dated such Delivery Date, in form and
substance satisfactory to you, to the effect that:

The Partnership has been duly qualified or registered as a foreign limited
partnership for the transaction of business under the laws of the Commonwealth
of Virginia. [First Delivery Date only]

Each of the General Partner, the Operating Company, Wise LLC and Loadout LLC has
been duly qualified or registered as a foreign limited liability company for the
transaction of business under the laws of the Commonwealth of Virginia. [First
Delivery Date only]

The Partnership has all requisite limited partnership power and authority under
the laws of the Commonwealth of Virginia to own or lease its properties and to
conduct its business in the Commonwealth of Virginia, in each case in all
material respects as described or otherwise disclosed in the Prospectus; the
Operating Company and each of Loadout LLC, Wise LLC and K Rail LLC has all
requisite limited liability company power and authority under the laws of the
Commonwealth of Virginia to own or lease its properties and to conduct its
business in the Commonwealth of Virginia, in each case in all material respects
as described or otherwise disclosed in the Prospectus; and upon the consummation
of the Transactions (assuming that the Partnership will not be liable under the
laws of the State of Delaware for the liabilities of the Operating Company or
the Operating Subsidiaries and assuming that unitholders will not be liable
under the laws of the State of Delaware for the liabilities of the Partnership,
the Operating Company or the Operating Subsidiaries), the Partnership will not
be liable under the laws of the Commonwealth of Virginia for the liabilities of
the Operating Company, and unitholders will not be liable under the laws of the
Commonwealth of Virginia for the liabilities of the Partnership or the Operating
Company except in each case to the same extent as under the laws of the State of
Delaware. [First Delivery Date only]

Assuming that the Mergers and the Conversions were legally sufficient under
applicable Delaware law to vest in the Operating Company and the Operating
Subsidiaries, as applicable, the assets of the parties to the Mergers and the
Conversions, then the Mergers and the Conversions were legally sufficient under
the law of the Commonwealth of Virginia to vest, directly or indirectly, in the
Operating Company and the Operating Subsidiaries, as applicable, the assets of
the parties to the Merger and the Conversions located in the Commonwealth of
Virginia. [First Delivery Date only]

No permit, consent, approval, authorization, order, registration, filing or
qualification ("consent") of or with any court, governmental agency or body of
the Commonwealth of Virginia having jurisdiction over the Penn Virginia Entities
or any of their respective properties is required for the issuance and sale of
the Units by the Partnership, or for the conveyance of the properties located in
the Commonwealth of Virginia purported to be conveyed to the Operating Company
or the Operating Subsidiaries, as applicable, pursuant to the Conveyances,
except (A) for such consents required under the Securities Act, the Exchange Act
and state securities or "Blue Sky" laws, as to which such counsel need not
express any opinion, (B) for such consents which have been obtained or made, (C)
for such consents which (i) are of a routine or administrative nature, (ii) are
not customarily obtained or made prior to the consummation of transactions such
as those contemplated by this Agreement and the Operative Agreements and (iii)
are expected in the reasonable judgment of the General Partner to be obtained or
made in the ordinary course of business subsequent to the consummation of the
Transactions, (D) for such consents which, if not obtained or made, would not,
individually or in the aggregate, have a material adverse effect upon the
operations conducted or to be conducted as described in the Prospectus in the
Commonwealth of Virginia by the Partnership Entities or (E) as disclosed in the
Prospectus. [First Delivery Date only]

The execution, delivery and performance of the Conveyances relating to the
transfer of property in the Commonwealth of Virginia has not violated and will
not violate any statute of the Commonwealth of Virginia or any rule, regulation
or, to the knowledge of such counsel, any order of any agency of the
Commonwealth of Virginia having jurisdiction over any of the Penn Virginia
Entities or any of their respective properties, except for any such violations
which, individually or in the aggregate, would not have a material adverse
effect on the unitholders or the operations conducted in the Commonwealth of
Virginia by the Partnership Entities, taken as a whole. [First Delivery Date
only]

Each of the Conveyances is in a form legally sufficient as between the parties
thereto to convey to the transferee thereunder all of the right, title and
interest of the transferor stated therein in and to the properties located in
the Commonwealth of Virginia, as described in the Conveyances, subject to the
conditions, reservations and limitations contained in the Conveyances, except
motor vehicles or other property requiring conveyance of certificated title as
to which the Conveyances are legally sufficient to compel delivery of such
certificated title. [First Delivery Date only]

Each of the deeds and real property assignments (including, without limitation,
the form of the exhibits and schedules thereto) is in a form legally sufficient
for recordation in the appropriate public offices of the Commonwealth of
Virginia, to the extent such recordation is required, and, upon proper
recordation of any of such deeds and real property assignments in the
Commonwealth of Virginia, will constitute notice to all third parties under the
recordation statutes of the Commonwealth of Virginia concerning record title to
the assets transferred thereby; recordation in the office of the County Clerk
for each county in which the Partnership Entities own property is the
appropriate public office in the Commonwealth of Virginia] for the recordation
of deeds and assignments of interests in real property located in such county.
[First Delivery Date only]

Each of Penn Virginia, Penn Virginia Oil & Gas and KRC (collectively, the "PV
Virginia Entities") is a Virginia corporation duly incorporated and validly
existing in good standing under the laws of the Commonwealth of Virginia with
full corporate power and authority to own and lease its properties to be owned
or leased at the First Delivery Date, to assume the liabilities assumed by it
pursuant to the Merger and Contribution Agreements and to conduct its business
to be conducted at such Delivery Dates, in each case in all material respects.
[First and Second Delivery Dates]

This Agreement and each of the Operative Agreements to which a PV Virginia
Entity, or any successor thereto, is a party has been duly authorized and
validly executed and delivered by each PV Virginia Entity, as applicable. [First
Delivery Date only]

The Mergers became effective under the Code of Virginia on September ___, 2001.
[First Delivery Date only]

None of the offering, issuance and sale by the Partnership of the Units, the
execution, delivery and performance of this Agreement or the Operative
Agreements by any Penn Virginia Entity, or the consummation of the transactions
contemplated hereby and thereby (including the Transactions) (i) conflicted,
conflicts or will conflict with or constituted, constitutes or will constitute a
violation of the agreement of limited partnership, limited liability company
agreement, certificate or articles of incorporation or bylaws or other
organizational documents of any PV Virginia Entity, (ii) resulted, results or
will result in any violation of any statute, law or regulation or any order,
judgment, decree or injunction of any court or governmental agency or body
directed to any PV Virginia Entity or any of their properties in a proceeding to
which any of them or their property is or was a party, or (iii) resulted,
results or will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of any PV Virginia Entity, in the case
of clauses (i), (ii) or (iii) which conflicts, breaches, violations, defaults or
liens would, individually or in the aggregate, have a material adverse effect
upon the condition (financial or otherwise), business, prospects, assets or
results of operations of the Partnership Entities, taken as a whole. [First
Delivery Date only]

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon certificates of officers and employees of the Partnership Entities and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, and all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that such opinions are limited to the
laws of the Commonwealth of Virginia, excepting therefrom municipal and local
ordinances and regulations, (D) state that they express no opinion with respect
to state or local taxes or tax statutes to which any of the limited partners of
the Partnership or any of the Partnership Entities may be subject, and (E) with
respect to the opinion in paragraph (i) rely upon certificates of foreign
qualification provided by the State Corporation Commission of the Commonwealth
of Virginia (each of which shall be dated as of the date not more than fourteen
days prior to such Time of Delivery and provided to you.)

In rendering such opinion, such counsel shall state that (A) Vinson & Elkins
L.L.P. and Nancy M. Snyder are hereby authorized to rely upon such opinion
letter in connection with the Transactions as if such opinion letter were
addressed and delivered to them on the date hereof and (B) subject to the
foregoing, such opinion letter may be relied upon only by the Underwriters and
its counsel in connection with the Transactions and no other use or distribution
of this opinion letter may be made without such counsel's prior written consent.

EXHIBIT D



Lehman Brothers Inc. October 24, 2001

UBS Warburg LLC
Banc of America Securities LLC
Dain Rauscher Incorporated
First Union Securities, Inc.
c/o Lehman Brothers Inc.
101 Hudson Street
Jersey City, New Jersey 07302


Dear Sirs:

The undersigned understands that you and certain other firms propose to enter
into an Underwriting Agreement (the "Underwriting Agreement") among Penn
Virginia Corporation, Penn Virginia Resource Partners, L.P. (the "Partnership"),
Penn Virginia Resource GP, LLC, Penn Virginia Operating Co., LLC and Lehman
Brothers Inc., UBS Warburg LLC, Banc of America Securities LLC, Dain Rauscher
Incorporated and First Union Securities, Inc., as Underwriters (the
"Underwriters"), providing for the purchase by you and such other Underwriters
of common units, each representing a limited partner interest (the "Common
Units") in the Partnership, and that the Underwriters propose to reoffer the
Common Units to the public (the "Offering"). Capitalized terms used but not
defined herein have the meanings given to them in the Underwriting Agreement.

In consideration of the execution of the Underwriting Agreement by the
Underwriters, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Lehman
Brothers Inc., on behalf of the Underwriters, the undersigned will not, directly
or indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or
enter into any transaction or device which is designed to, or could be expected
to, result in the disposition by any person at any time in the future of) any
Common Units (including, without limitation, Common Units purchased pursuant to
a Directed Unit Program and Common Units that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and Common Units that may be issued upon
exercise of any option or warrant) or securities convertible into or
exchangeable for Common Units owned by the undersigned on the date of execution
of this Lock-up Letter Agreement or on the date of the completion of the
Offering, or (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such Common Units (including Directed Units, if any), whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Units or other securities, in cash or otherwise, for a period
of 180 days from the date of the Prospectus (as defined in the Underwriting
Agreement).

In furtherance of the foregoing, the Partnership and its Transfer Agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Letter Agreement.

It is understood that, if the Partnership notifies you that it does not intend
to proceed with the Offering, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Units, we will be released from our obligations under
this Lock-Up Letter Agreement.

The undersigned understands that the Partnership and the Underwriters will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Underwriting Agreement, the terms of which are subject to negotiation between
the Partnership and the Underwriters.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the [heirs, personal representatives,] [Note: use this language
for lock-ups signed by natural persons] [successors and assigns] [Note: use this
language for lock-ups signed by Penn Virginia affiliate companies] of the
undersigned.

Yours very truly,







Dated: October 24, 2001

ANNEX I



FOREIGN QUALIFICATIONS



 

General Partner

Kentucky
West Virginia
Virginia


Partnership

Kentucky
West Virginia
Virginia


PV Holding

None


Resource Holdings

None


Operating Company

Kentucky
West Virginia
Virginia


Loadout LLC

Virginia


K Rail LLC

West Virginia



Wise LLC

Virginia
